UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 04178) Exact name of registrant as specified in charter: Putnam American Government Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2009 Date of reporting period: October 1, 2008 September 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam American Government Income Fund Annual report 9 | 30 | 09 Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds portfolio manager 5 Your funds performance 8 Your funds expenses 9 Terms and definitions 11 Trustee approval of management contract 12 Other information for shareholders 19 Financial statements 20 Federal tax information 44 About the Trustees 45 Officers 49 Message from the Trustees Dear Fellow Shareholder: The nearly 60% advance in the S&P 500 Index from March through September ranks as the most concentrated period of growth in the stock market since just after the Great Depression. Aggressive stimulus efforts by governments worldwide appear to have saved the financial system from collapse and helped foster this historic market rebound. Investors, however, should prepare for the possibility of this rapid ascent leveling off in coming quarters. The U.S. economy is improving, but headwinds remain. High public and private debt levels, as well as consumer spending held back by high unemployment and still-low housing prices, may result in a slower economic rebound. We are pleased to report that many Putnam mutual funds have delivered significantly better results over the past year. This reflects the intense efforts of an investment team infused with new talent, new leadership, and a determination to excel. Leading that team is industry veteran Walter C. Donovan, who joined Putnam in April of this year and oversees an investment organization strengthened by the arrival of several senior portfolio managers, research analysts, and traders. In another development, after several years of steady leadership, Charles E. Ed Haldeman, Jr. has stepped down as President of the Putnam Funds and as a member of the Board of Trustees of the Funds. Effective July 2009, Robert L. Reynolds, President and Chief Executive Officer of Putnam Investments and a Trustee of the Putnam Funds, replaced Mr. Haldeman as President of the Putnam Funds. We would like to take this opportunity to welcome new shareholders to the fund and to thank all our investors for your continued confidence in Putnam. About the fund Investing in government securities When the U.S. government needs to finance a project, one way it raises capital is through the Bureau of the Public Debt. Every year, the Bureau holds more than 100 auctions for various government bonds (called Treasuries). U.S. Treasuries have traditionally been considered a safe investment because they are backed by the full faith and credit of the United States. In other words, the U.S. governments ability to generate tax revenue guarantees payment on any outstanding Treasury debt. Treasuries, however, tend to generate relatively low returns. In addition to U.S. Treasuries, Putnam American Government Income Fund invests in instruments such as mortgage-backed securities (MBSs). MBSs are essentially securities that represent a stake in the principal from, and interest paid on, a collection of mortgages. Most MBSs are created when government-sponsored entities, including Fannie Mae, Ginnie Mae, and Freddie Mac, buy mortgages from financial institutions, such as banks or credit unions, and package them together by the thousands. These pools of mortgages act as collateral for the MBSs that government-sponsored entities sell to different financial entities, such as your fund. As a consequence of the credit crisis that gripped financial markets in 2007 and 2008, Fannie Mae and Freddie Mac were placed under conservatorship by their regulator, the Federal Housing Finance Agency, and were given a line of credit with the U.S. Treasury. By investing in both Treasuries and MBSs, the funds managers seek to maintain a relatively low risk profile for the portfolio, while supplementing returns for long-term investors. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The use of derivatives involves special risks and may result in losses. Understanding mortgage-related securities MBSs (Mortgage-backed securities): MBSs are pools of mortgages used as collateral for issuing a security. These securities represent claims on the principal and interest payments made by the borrowers whose loans are in the pool. Fannie Mae (Federal National Mortgage Association) and Freddie Mac (Federal Home Loan Mortgage Corporation): Formerly public companies, Fannie Mae and Freddie Mac were placed under conservatorship by the U.S. government in September 2008 and are now controlled by the Federal Housing Finance Agency. Both companies buy mortgages from primary lenders (savings and loans, commercial banks, credit unions, and housing finance agencies) and develop MBSs that may carry an explicit government guarantee on the payment of principal and interest. Ginnie Mae (Government National Mortgage Association): Ginnie Mae is a government-owned corporation established in 1968 whose MBSs are backed by the full faith and credit of the U.S. government. Collateralized mortgage obligations (CMOs): CMOs are structured mortgage-backed securities that use pools of MBSs, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. 2 3 Performance and portfolio snapshots Average annual total return (%) comparison as of 9/30/09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 89 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com.  As the government reduces and ultimately removes its unprecedented stimulus program, and the Fed ends its near-zero rate policy, a period of uncertainty will likely follow .  Rob Bloemker, Portfolio Manager, Putnam American Government Income Fund Allocations are represented as a percentage of portfolio market value and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. Portfolio composition as of 9/30/09 4 Interview with your funds portfolio manager Rob Bloemker Rob, how did Putnam American Government Income Fund perform for the period? The fund performed extremely well, beating both its benchmark and its Lipper peer group average. Specifically, the fund returned 18.85% versus 6.74% for the Barclays Capital Government Bond Index, and 8.03% for Lipper General U.S. Government Funds. How would you characterize the environment in the government bond market during the period? The period began amid the aftermath of the September 2008 liquidation of investment bank Lehman Brothers, which weighed on the fixed-income markets for several months. Lehmans collapse had an extreme effect on the credit sectors. Investors lost so much confidence in credit ratings that they avoided securities with any type of credit risk and flocked to the safety of U.S. Treasury bonds. Across all market sectors, yield spreads widened, in many cases, to historically unprecedented levels versus Treasuries, as investors demanded increasingly higher premiums for assuming any type of credit risk. In addition, forced selling by broker/ dealers and hedge funds that relied heavily on leverage to hold their positions punished all levels of risk indiscriminately; it didnt matter if a security was rated Aaa or Caa [well below investment grade], every sector widened to extreme spread levels versus Treasuries. As the Lehman fallout occurred, the federal government initiated a series of policy measures designed to stabilize the markets, beginning with the Troubled Asset Relief Program [TARP] in October 2008. In the ensuing months, the government remained aggressive, with the Fed [the Federal Reserve Board] purchasing tens of billions of dollars worth of mortgage and Treasury bonds to lower the cost of home financing, while keeping short-term interest rates near zero. Credit markets improved steadily during the periods second half. Despite the lingering effects of the financial crisis, the financial-system backdrop continued to enjoy broad-based improvement. Near the end of the period, the Fed signaled that it would begin to phase out some of its unconventional lending facilities created during the height of the crisis. At the same time, the Fed indicated its intention to hold short-term rates near zero for an extended period, while continuing its plan to purchase nearly $1.5 trillion of government-agency bonds and mortgage-backed securities [MBSs]. Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 9/30/09. See the previous page and pages 89 for additional fund performance information. Index descriptions can be found on page 11. 5 IN THE NEWS It is an interest rate for the record books. The Federal Reserve Board, which is responsible for implementing U.S. monetary policy, sets short-term interest rates through changes to the federal funds target rate, the interest rate at which banks loan funds to other banks, usually on an overnight basis. Since December 2008, the federal funds rate has been resting at an all-time low of near 0% as the government works to restore liquidity to the credit market. The federal funds rate began at 1.13% in 1954 and hit a high of 22.36% in 1981. The Federal Reserve Bank of New York began experimenting in October with reverse repurchase agreements, which would, in effect, raise rates, but stressed that no inference should be drawn about the timing of monetary policy tightening. Why was the fund able to outperform its benchmark and Lipper peer group average by such a wide margin? Two factors drove the funds outperformance: favorable term-structure trades and a large out-of-benchmark position in collateralized mortgage obligations [CMOs]. In the early months of 2009, large banks and other mortgage lenders became very active in the MBS market. Mortgage lenders are required to keep their MBS portfolios hedged. When interest rates change significantly, as was the case in early 2009, mortgage lenders must adjust their hedges to keep the overall durations of their MBS portfolios within certain ranges. [Duration is a key measure of the price sensitivity of a bond portfolio to changes in interest rates.] Because investment flows in the MBS market were abnormally low at the time, investors with capital to deploy could provide liquidity and benefit as the lenders trading activity pushed prices up. We took advantage of this opportunity by using derivative securities to take positions at various points along the yield curve, which rose in value as lenders executed their hedging transactions. [The yield curve is a graphical representation of the difference in yields between shorter- and longer-term bonds.] During the summer, as private investors returned to the MBS market and liquidity began to improve, the funds CMO holdings, which had fallen victim to forced selling during the liquidity crisis, rebounded sharply. CMOs are structured mortgage-backed securities that use pools of mortgage pass-through bonds, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. The CMOs held by the fund were structured from pools backed by government-sponsored enterprises Fannie Mae and Freddie Mac and therefore carried implicit backing by the U.S. government. We had held these securities for a long time, waiting for the market environment to stabilize, while collecting what we Credit quality overview Credit qualities are shown as a percentage of portfolio value as of 9/30/09. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 6 considered to be safe cash flows from government-backed securities. We were gratified that our patience was amply rewarded during this period. Lastly, the funds maturity composition shifted substantially during the periods second half. This change resulted primarily from removing positions that were designed to benefit from a steeper yield curve, as our expectations for further steepening receded during the final months of theperiod. What is your outlook for the government bond market, and how will it affect your positioning of Putnam American Government Income Fund? As the government reduces and ultimately removes its unprecedented stimulus program, and the Fed ends its near-zero rate policy, a period of uncertainty will likely follow as investors assess policymakers effectiveness in winding down these measures. The anticipated aftermath of the stimulus  large fiscal deficits in the United States and many other countries will create another level of uncertainty. The Fed has been the single-largest investor in mortgage-backed securities in 2009. The governments massive level of investment has pushed yields on government-agency MBS and Treasuries to much lower levels than would have been the case in a more normal market environment. Consequently, investors are concerned that MBS and Treasury yields will rise as the Fed concludes its purchasing program in the early months of 2010. From our perspective, however, higher MBS yields likely will lead to slower mortgage prepayment rates, and we have positioned the fund to benefit should that occur. Lastly, at period-end, average yield spreads on our CMO holdings versus Treasuries were still relatively high on a historical basis. As a result, we believe these securities may offer further appreciation potential in the months to come, barring an unforeseen disruption in the market environment. Thank you for speaking with us today, Rob. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Rob Bloemker is Head of Fixed Income at Putnam. He has a B.S. and a B.A. from Washington University. Rob joined Putnam in 1999 and has been in the investment industry since1988. In addition to Rob, your funds portfolio managers are Daniel Choquette and Michael Salm. Comparison of maturity composition This chart illustrates the funds composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. 7 Your funds performance This section shows your funds performance, price, and distribution information for periods ended September 30, 2009, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/09 Class A Class B Class C Class M Class R Class Y (inception dates) (3/1/85) (5/20/94) (7/26/99) (2/14/95) (4/1/03) (7/2/01) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 6.78% 6.61% 5.92% 5.92% 5.98% 5.98% 6.47% 6.33% 6.52% 6.87% 10 years 76.11 69.08 63.02 63.02 63.49 63.49 71.59 66.10 71.73 79.68 Annual average 5.82 5.39 5.01 5.01 5.04 5.04 5.55 5.21 5.56 6.04 5 years 32.75 27.42 27.86 25.86 28.01 28.01 31.22 26.91 31.19 34.44 Annual average 5.83 4.97 5.04 4.71 5.06 5.06 5.58 4.88 5.58 6.10 3 years 27.97 22.84 24.99 21.99 25.16 25.16 27.06 22.92 26.93 28.91 Annual average 8.57 7.10 7.72 6.85 7.77 7.77 8.31 7.12 8.27 8.83 1 year 18.85 14.14 17.94 12.94 18.08 17.07 18.68 14.87 18.55 19.20 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Change in the value of a $10,000 investment ($9,600 after sales charge) Cumulative total return from 9/30/99 to 9/30/09 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $16,302 and $16,349, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,675 after sales charge) would have been valued at $16,610 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $17,173 and $17,968, respectively. 8 Comparative index returns For periods ended 9/30/09 Lipper General U.S. Government Funds Barclays Capital Government Bond Index category average* Annual average (life of fund) 7.94% 6.91% 10 years 82.61 67.61 Annual average 6.21 5.25 5 years 28.77 22.59 Annual average 5.19 4.14 3 years 21.66 17.35 Annual average 6.75 5.45 1 year 6.74 8.03 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/09, there were 145, 130, 117, 79, and 8 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 9/30/09 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.396 $0.326 $0.332 $0.372 $0.374 $0.420 Capital gains       Total $0.396 $0.326 $0.332 $0.372 $0.374 $0.420 Share value NAV POP NAV NAV NAV POP NAV NAV 9/30/08 $8.72 $9.08 $8.66 $8.69 $8.76 $9.05 $8.72 $8.70 9/30/09 9.92 10.33 9.85 9.89 9.98 10.32 9.92 9.90 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 3.99% 3.83% 3.29% 3.28% 3.73% 3.60% 3.75% 4.24% Current 30-day SEC yield N/A 3.19 2.57 2.58 N/A 2.97 3.07 3.57 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund may have limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/08* 1.14% 1.89% 1.89% 1.39% 1.39% 0.89% Annualized expense ratio for the six month period ended 9/30/09 1.27% 2.02% 2.02% 1.52% 1.52% 1.02% * Reflects Putnam Managements decision to contractually limit expenses through July 31, 2010.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.15% of average net assets for the six months ended 9/30/09. Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 9 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam American Government Income Fund from April 1, 2009, to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.73 $10.68 $10.69 $8.05 $8.05 $5.41 Ending value (after expenses) $1,114.40 $1,109.50 $1,110.90 $1,113.40 $1,113.10 $1,116.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2009, use the following calculation method. To find the value of your investment on April 1, 2009, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.43 $10.20 $10.20 $7.69 $7.69 $5.16 Ending value (after expenses) $1,018.70 $1,014.94 $1,014.94 $1,017.45 $1,017.45 $1,019.95 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 10 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. BoA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 11 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2009. In addition, at the Trustees September 11, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, a sub-management contract with respect to your fund, between Putnam Management and its affiliate, Putnam Investments Limited (PIL), to be effective January 30, 2010. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on theirconsideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for your fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the 12 near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements (and the new sub-management contract between Putnam Management and PIL, which the Trustees evaluated in large part based on their review of contractual arrangements in June 2009) as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical feeschedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to this arrangement that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 46th percentile in management fees and in the 42nd percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees (as applicable) and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitive standards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternative arrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation is applicable to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation was applied to yourfund.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and 13 Putnam Money Market Liquidity Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper General U.S. Government Funds) for the one-year, three-year and five-year periods ended March 31, 2009 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 78th Three-year period 49th Five-year period 51st Over the one-year, three-year and five-year periods ended March 31, 2009, there were 156, 142 and 124 funds, respectively, in your funds Lipper peer group. Past performance is no guarantee of future results. The Trustees noted the disappointing performance for certain funds, as well as certain circumstances that may have contributed to that performance and the actions taken by Putnam Management to address these funds performance. The Trustees also considered the four broad initiatives that Putnam Management has implemented to improve its investment approach, to reduce the likelihood of fourth quartile results, and to deliver on its long-term investment goals. Specifically, Putnam Management has: 1 . Increased accountability and reduced complexity in the portfolio management process for the Putnam equity funds by replacing a team management structure with a decision-making process that vests full authority and responsibility with individual portfolio managers; 2. Clarified Putnam Managements investment process by affirming a fundamental-driven approach to investing, with quantitative analysis providing additional input for investment decisions; 3. Strengthened Putnam Managements large-cap equity research capability by adding multiple new investment personnel to the team and by bringing U.S. and international research under common leadership; and 4. Realigned compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. The Trustees noted the disappointing performance for your fund for the one-year period ended March 31, 2009. The Trustees considered Putnam Managements belief that significant volatility and illiquidity in the markets contributed to the funds relative underperformance during these periods. In addition, the Trustees considered Putnam Managements decision to implement initiative 4 described above. The Trustees also considered Putnam Managements continued belief that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, and noted improvements in the funds recent year-to-date performance as of March 31, 2009 as the markets began to show signs of stabilizing. 14 As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of the investor servicing agreement with Putnam Investor Services, Inc. (PSERV), which agreement provides benefits to an affiliate of Putnam Management. The Trustees considered that effective January 1, 2009, the Trustees, PSERV and Putnam Fiduciary Trust Company entered into a new fee schedule that includes for the open-end funds (other than funds of Putnam Variable Trust and Putnam Money Market Liquidity Fund) an expense limitation but, as noted above, also considered that this expense limitation is subject to review as part of the Trustees pending review of Putnams strategic pricing proposal. In the case of your fund, the Trustees annual review of the funds management contract also included the review of the funds distributors contract and distribution plans with Putnam Retail Management Limited Partnership, which contract and plans also provide benefits to an affiliate of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July 10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. The proposed management contracts are subject to shareholder approval. The Trustees called a shareholder meeting for each of the funds for November 19, 2009 and recommended unanimously that shareholders approve the proposedcontracts.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed 15 management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Name of Fund Proposed Effective Contractual Rate Current Effective Contractual Rate Difference Putnam American Government Income Fund 0.412% 0.622% (0.210)% As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for your fund than the management fee rate payable under the current management contract. For a small number of funds (although not your fund), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam 16 Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be thecase. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of allfunds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits to shareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds (performance adjustments were not proposed for your fund) and considered whether similar adjustments might be appropriate for other funds. In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms. The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. 17 The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and PutnamManagement.  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August 1, 2009, replacing the expense limitation referred to above. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed managementcontracts. Under these new expense limitation arrangements effective August 1, 2009, the fixed income funds, including your fund, and asset allocation funds are subject to management fee waivers that reduce these funds management fees pending implementation of the proposed management contracts. In addition, your fund is subject to expense limitations of 37.5 basis points on the category of shareholder servicing fees and 20 basis points on the general category of other ordinary operating expenses. 18 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2009, Putnam employees had approximately $308,000,000 and the Trustees had approximately $40,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam American Government Income Fund (the fund) at September 30, 2009, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2009 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 16, 2009 21 The funds portfolio 9/30/09 U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (15.7%)* amount Value U.S. Government Guaranteed Mortgage Obligations (5.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from December 15, 2031 to November 20, 2037 $12,312,307 $13,150,685 6s, with due dates from October 15, 2023 to January 15, 2029 98,768 105,509 4 1/2s, TBA, October 1, 2039 24,000,000 24,356,251 U.S. Government Agency Mortgage Obligations (10.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 1,384,154 1,520,569 6s, September 1, 2021 40,722 43,653 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 549,558 588,629 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 2,624,573 2,668,389 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from April 1, 2032 to January 1, 2036 2,715,745 2,975,293 6 1/2s, with due dates from October 1, 2032 to December 1, 2037 2,088,076 2,239,149 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 143,395 154,009 6 1/2s, TBA, October 1, 2039 14,000,000 14,958,125 6s, with due dates from August 1, 2037 to November 1, 2037 40,196 42,549 6s, with due dates from July 1, 2011 to August 1, 2022 6,648,257 7,108,580 5 1/2s, with due dates from November 1, 2036 to April 1, 2038 26,252,123 27,526,866 5 1/2s, with due dates from December 1, 2011 to February 1, 2021 1,441,460 1,541,214 5s, with due dates from January 1, 2038 to February 1, 2038 361,554 374,039 5s, March 1, 2021 64,545 68,324 4 1/2s, March 1, 2039 372,744 378,102 4 1/2s, TBA, November 1, 2039 2,000,000 2,018,828 4 1/2s, TBA, October 1, 2039 8,000,000 8,102,500 4s, with due dates from May 1, 2019 to September 1, 2020 622,138 645,608 Total U.S. government and agency mortgage obligations (cost $107,916,297) U.S. GOVERNMENT AGENCY Principal OBLIGATIONS (3.5%)* amount Value Fannie Mae 4 1/4s, August 15, 2010 $13,700,000 $14,148,804 Freddie Mac 6 7/8s, September 15, 2010 8,053,000 8,540,094 6 3/4s, March 15, 2031 1,500,000 1,965,988 Total U.S. government agency obligations (cost $23,774,168) Principal U.S. TREASURY OBLIGATIONS (25.9%)* amount Value U.S. Treasury Bonds 8s, November 15, 2021 $16,475,000 $23,331,432 7 1/2s, November 15, 2016 10,948,000 14,122,065 6 1/4s, May 15, 2030 10,723,000 14,041,266 6s, February 15, 2026 47,270,000 58,681,271 3 5/8s, May 15, 2013 i 5,249,000 5,695,008 Principal U.S. TREASURY OBLIGATIONS (25.9%)* cont. amount Value U.S. Treasury Notes 4 1/4s, August 15, 2013 $29,441,000 $32,109,091 4s, February 15, 2015 14,300,000 15,411,602 1 3/8s, September 15, 2012 18,763,000 18,731,484 Total U.S. treasury obligations (cost $161,292,340) Principal MORTGAGE-BACKED SECURITIES (35.4%)* amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $316,000 $312,669 Ser. 04-3, Class A5, 5.578s, 2039 180,000 178,300 Ser. 05-6, Class A2, 5.165s, 2047 809,000 812,360 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.626s, 2035 4,768,365 482,797 Ser. 06-R1, Class AS, IO, 5.61s, 2036 1,991,852 196,695 Ser. 05-R3, Class AS, IO, 5.557s, 2035 2,008,616 199,606 FRB Ser. 06-R2, Class AS, IO, 5.452s, 2036 2,656,649 257,363 IFB Ser. 05-R2, Class 1AS, IO, 5.283s, 2035 13,154,198 1,282,534 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.003s, 2039 432,000 436,033 Fannie Mae IFB Ser. 07-75, Class JS, 50.39s, 2037 296,352 471,102 IFB Ser. 06-62, Class PS, 38.423s, 2036 613,320 916,159 IFB Ser. 07-30, Class FS, 28.687s, 2037 388,284 534,612 IFB Ser. 06-49, Class SE, 28.015s, 2036 680,050 941,590 IFB Ser. 05-25, Class PS, 27.077s, 2035 74,730 102,738 IFB Ser. 06-115, Class ES, 25.575s, 2036 360,874 492,409 IFB Ser. 05-74, Class CP, 23.847s, 2035 939,177 1,253,406 IFB Ser. 06-8, Class HP, 23.664s, 2036 770,820 1,033,530 IFB Ser. 05-99, Class SA, 23.664s, 2035 542,464 712,515 IFB Ser. 05-106, Class JC, 19.36s, 2035 569,743 710,111 IFB Ser. 05-83, Class QP, 16.754s, 2034 390,728 465,450 FRB Ser. 03-W6, Class PT1, 10.195s, 2042 1,708,568 1,962,183 Ser. 02-T4, Class A4, 9 1/2s, 2041 27,761 31,882 Ser. 04-T3, Class PT1, 8.896s, 2044 46,802 54,217 IFB Ser. 03-44, Class SI, IO, 7.754s, 2033 1,774,868 294,030 Ser. 02-26, Class A2, 7 1/2s, 2048 76,655 84,177 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 43,166 48,158 Ser. 03-W1, Class 2A, 7 1/2s, 2042 155,986 174,022 Ser. 02-T19, Class A3, 7 1/2s, 2042 130,356 145,428 Ser. 02-T12, Class A3, 7 1/2s, 2042 38,398 42,837 Ser. 02-14, Class A2, 7 1/2s, 2042 126,476 141,100 Ser. 02-T4, Class A3, 7 1/2s, 2041 704,211 785,636 Ser. 01-T12, Class A2, 7 1/2s, 2041 723,062 806,666 Ser. 01-T3, Class A1, 7 1/2s, 2040 42,880 46,766 Ser. 01-T1, Class A1, 7 1/2s, 2040 17,266 19,262 Ser. 99-T2, Class A1, 7 1/2s, 2039 105,740 117,801 Ser. 02-33, Class A2, 7 1/2s, 2032 739,628 825,148 Ser. 00-T6, Class A1, 7 1/2s, 2030 898,520 986,687 Ser. 01-T4, Class A1, 7 1/2s, 2028 80,127 89,391 IFB Ser. 08-7, Class SA, IO, 7.304s, 2038 237,872 35,065 Ser. 02-26, Class A1, 7s, 2048 1,118,238 1,224,470 Ser. 04-W12, Class 1A3, 7s, 2044 532,480 579,338 Ser. 04-T2, Class 1A3, 7s, 2043 387,012 423,778 Ser. 03-W3, Class 1A2, 7s, 2042 384,823 421,381 Ser. 02-14, Class A1, 7s, 2042 1,105,377 1,210,388 Ser. 01-T10, Class A1, 7s, 2041 729,079 798,342 Ser. 01-W3, Class A, 7s, 2041 313,513 343,297 Ser. 05-W4, Class 1A3, 7s, 2035 127,261 139,351 IFB Ser. 06-125, Class SM, IO, 6.954s, 2037 1,464,257 183,340 IFB Ser. 06-43, Class SU, IO, 6.954s, 2036 616,223 79,912 IFB Ser. 06-34, Class SK, IO, 6.954s, 2036 6,212,451 759,907 IFB Ser. 06-24, Class QS, IO, 6.954s, 2036 3,024,787 472,199 IFB Ser. 06-79, Class DI, IO, 6.904s, 2036 1,638,898 214,878 IFB Ser. 06-60, Class SI, IO, 6.904s, 2036 1,986,092 271,400 22 MORTGAGE-BACKED Principal SECURITIES (35.4%)* cont. amount Value Fannie Mae IFB Ser. 06-60, Class UI, IO, 6.904s, 2036 $447,447 $64,989 IFB Ser. 04-24, Class CS, IO, 6.904s, 2034 371,034 53,227 IFB Ser. 03-122, Class SA, IO, 6.854s, 2028 1,561,107 146,933 IFB Ser. 04-40, Class KS, IO, 6.804s, 2034 9,273,857 1,419,549 IFB Ser. 03-130, Class BS, IO, 6.804s, 2033 107,736 13,918 IFB Ser. 05-65, Class KI, IO, 6.754s, 2035 15,543,651 2,018,032 IFB Ser. 03-34, Class WS, IO, 6.754s, 2029 101,170 10,843 IFB Ser. 08-20, Class SA, IO, 6.744s, 2038 1,851,799 234,552 IFB Ser. 08-41, Class S, IO, 6.554s, 2036 697,568 76,166 IFB Ser. 05-48, Class SM, IO, 6.554s, 2034 795,345 93,771 IFB Ser. 07-50, Class SK, IO, 6.514s, 2037 3,514,234 399,568 IFB Ser. 07-54, Class CI, IO, 6.514s, 2037 783,569 107,640 IFB Ser. 07-30, Class WI, IO, 6.514s, 2037 1,394,856 155,638 IFB Ser. 08-34, Class SM, IO, 6.504s, 2038 1,874,957 207,874 IFB Ser. 07-58, Class SP, IO, 6.504s, 2037 754,959 117,813 IFB Ser. 07-28, Class SE, IO, 6.504s, 2037 756,669 102,640 IFB Ser. 07-24, Class SD, IO, 6.504s, 2037 764,896 88,667 IFB Ser. 06-79, Class SI, IO, 6.504s, 2036 1,900,774 219,192 IFB Ser. 05-90, Class GS, IO, 6.504s, 2035 357,672 47,907 IFB Ser. 05-90, Class SP, IO, 6.504s, 2035 1,650,679 178,330 IFB Ser. 05-12, Class SC, IO, 6.504s, 2035 879,539 108,291 IFB Ser. 05-18, Class SK, IO, 6.504s, 2035 360,602 34,088 IFB Ser. 07-30, Class IE, IO, 6.494s, 2037 2,047,348 312,405 IFB Ser. 06-123, Class CI, IO, 6.494s, 2037 1,698,153 209,637 IFB Ser. 07-57, Class SC, IO, 6.484s, 2037 15,882,727 1,702,430 IFB Ser. 05-82, Class SY, IO, 6.484s, 2035 4,208,980 479,923 IFB Ser. 06-127, Class SG, IO, 6.474s, 2036 28,210,567 2,990,216 IFB Ser. 05-45, Class EW, IO, 6.474s, 2035 436,165 52,933 IFB Ser. 06-126, Class CS, IO, 6.454s, 2037 178,257 23,411 IFB Ser. 06-43, Class JS, IO, 6.454s, 2036 8,802,491 1,186,224 IFB Ser. 06-31, Class SX, IO, 6.454s, 2036 2,042,787 302,841 IFB Ser. 06-32, Class SI, IO, 6.454s, 2036 18,592,412 2,172,262 IFB Ser. 06-33, Class JS, IO, 6.454s, 2036 1,117,041 136,550 IFB Ser. 06-36, Class SP, IO, 6.454s, 2036 2,370,931 269,037 IFB Ser. 06-23, Class SP, IO, 6.454s, 2036 869,104 112,184 IFB Ser. 06-16, Class SM, IO, 6.454s, 2036 661,488 99,859 IFB Ser. 06-8, Class HL, IO, 6.454s, 2036 6,328,905 970,601 IFB Ser. 05-95, Class CI, IO, 6.454s, 2035 1,281,771 176,948 IFB Ser. 05-84, Class SG, IO, 6.454s, 2035 2,017,880 267,006 IFB Ser. 05-57, Class NI, IO, 6.454s, 2035 389,538 51,967 IFB Ser. 06-3, Class SB, IO, 6.454s, 2035 4,378,743 608,514 IFB Ser. 05-29, Class SX, IO, 6.454s, 2035 163,717 20,003 IFB Ser. 05-57, Class DI, IO, 6.454s, 2035 898,558 99,469 IFB Ser. 04-92, Class S, IO, 6.454s, 2034 134,349 15,566 IFB Ser. 05-104, Class SI, IO, 6.454s, 2033 17,030,000 2,020,097 IFB Ser. 06-104, Class EI, IO, 6.444s, 2036 68,855 8,832 IFB Ser. 05-83, Class QI, IO, 6.444s, 2035 356,510 60,876 IFB Ser. 06-128, Class GS, IO, 6.434s, 2037 852,950 114,621 IFB Ser. 05-73, Class SD, IO, 6.434s, 2035 212,919 36,386 IFB Ser. 06-114, Class IS, IO, 6.404s, 2036 876,237 112,349 IFB Ser. 06-51, Class SP, IO, 6.404s, 2036 4,156,363 552,713 IFB Ser. 04-92, Class SQ, IO, 6.404s, 2034 57,852 7,702 IFB Ser. 06-115, Class IE, IO, 6.394s, 2036 657,179 83,262 IFB Ser. 06-117, Class SA, IO, 6.394s, 2036 991,486 126,915 IFB Ser. 06-109, Class SG, IO, 6.384s, 2036 531,196 56,341 IFB Ser. 06-109, Class SH, IO, 6.374s, 2036 906,505 138,184 IFB Ser. 06-116, Class S, IO, 6.354s, 2036 977,056 112,542 IFB Ser. 06-104, Class IC, IO, 6.354s, 2036 2,673,268 360,945 IFB Ser. 06-103, Class SB, IO, 6.354s, 2036 1,632,006 196,446 IFB Ser. 06-43, Class SI, IO, 6.354s, 2036 510,264 60,650 IFB Ser. 06-8, Class JH, IO, 6.354s, 2036 3,209,702 412,318 IFB Ser. 09-12, Class CI, IO, 6.354s, 2036 410,476 55,968 IFB Ser. 05-122, Class SG, IO, 6.354s, 2035 678,023 86,021 IFB Ser. 05-122, Class SW, IO, 6.354s, 2035 878,455 106,715 MORTGAGE-BACKED Principal SECURITIES (35.4%)* cont. amount Value Fannie Mae IFB Ser. 06-101, Class SA, IO, 6.334s, 2036 $3,269,635 $377,152 IFB Ser. 06-92, Class LI, IO, 6.334s, 2036 976,910 128,699 IFB Ser. 06-96, Class ES, IO, 6.334s, 2036 424,605 50,487 IFB Ser. 06-17, Class SI, IO, 6.334s, 2036 1,383,919 161,102 IFB Ser. 06-60, Class YI, IO, 6.324s, 2036 1,449,989 213,830 IFB Ser. 06-95, Class SH, IO, 6.304s, 2036 1,129,017 126,636 IFB Ser. 06-86, Class SB, IO, 6.304s, 2036 2,004,911 271,946 IFB Ser. 06-42, Class CI, IO, 6.304s, 2036 25,649,700 2,746,826 IFB Ser. 07-92, Class KS, IO, 6.254s, 2037 7,956,885 852,379 IFB Ser. 09-12, Class AI, IO, 6.254s, 2037 3,350,580 409,340 IFB Ser. 07-15, Class NI, IO, 6.254s, 2022 1,275,729 134,912 IFB Ser. 07-109, Class XI, IO, 6.204s, 2037 754,643 119,452 IFB Ser. 07-30, Class LI, IO, 6.194s, 2037 1,168,501 134,927 IFB Ser. 07-30, Class OI, IO, 6.194s, 2037 3,791,301 462,804 IFB Ser. 07-89, Class SA, IO, 6.184s, 2037 2,159,429 243,368 IFB Ser. 07-54, Class IA, IO, 6.164s, 2037 887,044 112,120 IFB Ser. 07-54, Class IB, IO, 6.164s, 2037 887,044 112,120 IFB Ser. 07-54, Class IC, IO, 6.164s, 2037 887,044 112,120 IFB Ser. 07-54, Class ID, IO, 6.164s, 2037 887,044 112,120 IFB Ser. 07-54, Class IE, IO, 6.164s, 2037 887,044 112,120 IFB Ser. 07-54, Class IF, IO, 6.164s, 2037 1,320,677 151,693 IFB Ser. 07-54, Class UI, IO, 6.164s, 2037 1,187,816 155,533 IFB Ser. 07-15, Class CI, IO, 6.134s, 2037 3,194,655 367,353 IFB Ser. 06-124, Class SC, IO, 6.134s, 2037 627,820 68,287 IFB Ser. 06-115, Class JI, IO, 6.134s, 2036 2,254,215 261,940 IFB Ser. 09-43, Class SB, IO, 6.084s, 2039 242,952 34,632 IFB Ser. 06-123, Class LI, IO, 6.074s, 2037 1,532,479 170,871 IFB Ser. 07-81, Class IS, IO, 6.054s, 2037 1,475,782 161,288 IFB Ser. 08-11, Class SC, IO, 6.034s, 2038 404,890 47,178 IFB Ser. 07-39, Class AI, IO, 5.874s, 2037 1,726,694 177,366 IFB Ser. 07-32, Class SD, IO, 5.864s, 2037 1,055,308 116,208 IFB Ser. 07-30, Class UI, IO, 5.854s, 2037 869,694 93,506 IFB Ser. 07-32, Class SC, IO, 5.854s, 2037 1,406,080 167,845 IFB Ser. 07-1, Class CI, IO, 5.854s, 2037 979,270 120,232 IFB Ser. 05-74, Class NI, IO, 5.834s, 2035 5,608,195 815,168 IFB Ser. 09-12, Class DI, IO, 5.784s, 2037 1,688,214 188,287 IFB Ser. 04-46, Class PJ, IO, 5.754s, 2034 3,679,279 421,535 IFB Ser. 07-75, Class ID, IO, 5.624s, 2037 985,748 114,393 Ser. 383, Class 18, IO, 5 1/2s, 2038 415,854 58,960 Ser. 383, Class 19, IO, 5 1/2s, 2038 378,097 53,671 Ser. 383, Class 6, IO, 5 1/2s, 2037 321,749 48,111 Ser. 383, Class 7, IO, 5 1/2s, 2037 317,372 44,285 Ser. 383, Class 20, IO, 5 1/2s, 2037 239,558 35,747 Ser. 363, Class 2, IO, 5 1/2s, 2035 33,670,171 6,197,416 Ser. 356, Class 14, IO, 5 1/2s, 2035 3,806,315 559,350 Ser. 348, Class 7, IO, 5 1/2s, 2033 3,629,276 606,713 Ser. 334, Class 5, IO, 5 1/2s, 2033 3,566,510 552,335 Ser. 07-W1, Class 1AS, IO, 5.457s, 2046 7,842,250 759,718 IFB Ser. 09-3, Class SE, IO, 5.254s, 2037 1,407,795 126,096 Ser. 385, Class 3, IO, 5s, 2038 858,522 122,265 Ser. 359, Class 7, IO, 5s, 2036 7,043,068 1,105,652 Ser. 353, Class 2, IO, 5s, 2034 10,336,331 1,983,542 Ser. 339, Class 1, IO, 5s, 2033 8,168,477 1,047,011 Ser. 337, Class 2, IO, 5s, 2033 7,956,862 1,474,506 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 19,548,411 314,600 Ser. 01-T12, Class IO, 0.565s, 2041 2,181,777 35,322 FRB Ser. 05-51, Class CF, 0.546s, 2035 23,338 23,346 Ser. 03-W10, Class 1A, IO, 0.515s, 2043 16,575,600 228,553 FRB Ser. 07-95, Class A1, 0.496s, 2036 4,996,229 4,925,433 FRB Ser. 07-95, Class A2, 0.496s, 2036 35,820,000 33,745,306 FRB Ser. 07-95, Class A3, 0.496s, 2036 11,005,000 9,514,703 FRB Ser. 07-101, Class A2, 0.496s, 2036 6,929,941 6,727,794 Ser. 03-W2, Class 1, IO, 0.466s, 2042 880,282 9,687 Ser. 02-T4, IO, 0.449s, 2041 11,258,200 130,515 Ser. 01-50, Class B1, IO, 0.437s, 2041 3,844,395 49,083 Ser. 02-T1, Class IO, IO, 0.424s, 2031 2,291,800 24,267 23 MORTGAGE-BACKED Principal SECURITIES (35.4%)* cont. amount Value Fannie Mae Ser. 03-W6, Class 3, IO, 0.368s, 2042 $1,469,414 $13,309 Ser. 01-79, Class BI, IO, 0.325s, 2045 3,274,227 29,979 Ser. 07-64, Class LO, PO, zero %, 2037 271,533 236,201 Ser. 06-56, Class XF, zero %, 2036 63,059 52,596 Ser. 06-47, Class VO, PO, zero %, 2036 114,329 97,861 Ser. 06-37, Class ON, PO, zero %, 2036 378,777 345,145 Ser. 05-117, Class MO, PO, zero %, 2036 37,564 36,482 Ser. 05-110, Class KO, PO, zero %, 2035 83,404 74,214 Ser. 05-103, Class OA, PO, zero %, 2035 145,000 129,180 Ser. 05-63, PO, zero %, 2035 29,196 28,075 Ser. 05-50, Class LO, PO, zero %, 2035 30,623 28,363 Ser. 08-37, Class DO, PO, zero %, 2033 220,324 173,997 Ser. 06-59, Class QC, PO, zero %, 2033 170,993 164,334 Ser. 04-61, Class JO, PO, zero %, 2032 227,138 202,578 Ser. 326, Class 1, PO, zero %, 2032 364,426 320,388 Ser. 318, Class 1, PO, zero %, 2032 137,356 121,750 Ser. 04-61, Class CO, PO, zero %, 2031 897,280 883,370 Ser. 314, Class 1, PO, zero %, 2031 657,556 589,888 FRB Ser. 07-76, Class SF, zero %, 2037 62,562 62,478 FRB Ser. 06-115, Class SN, zero %, 2036 473,859 459,924 FRB Ser. 06-104, Class EK, zero %, 2036 114,599 110,133 FRB Ser. 05-117, Class GF, zero %, 2036 85,331 78,981 FRB Ser. 05-79, Class FE, zero %, 2035 107,240 97,629 FRB Ser. 05-45, Class FG, zero %, 2035 288,113 259,772 FRB Ser. 05-51, Class FV, zero %, 2035 198,335 189,310 FRB Ser. 05-77, Class HF, zero %, 2034 38,469 38,002 FRB Ser. 06-1, Class HF, zero %, 2032 58,904 51,497 IFB Ser. 06-75, Class FY, zero %, 2036 104,332 104,020 IFB Ser. 06-48, Class FG, zero %, 2036 206,000 192,475 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 10,548 11,652 IFB Ser. T-56, Class 2ASI, IO, 7.854s, 2043 475,558 77,278 Ser. T-51, Class 2A, 7 1/2s, 2042 76,788 83,819 Ser. T-55, Class 1A2, 7s, 2043 860,776 944,432 Freddie Mac IFB Ser. 3408, Class EK, 24.814s, 2037 620,754 800,536 IFB Ser. 2979, Class AS, 23.381s, 2034 199,894 252,062 IFB Ser. 3065, Class DC, 19.13s, 2035 773,537 969,405 IFB Ser. 3105, Class SI, IO, 18.993s, 2036 476,028 205,101 IFB Ser. 3031, Class BS, 16.117s, 2035 1,008,992 1,237,178 IFB Ser. 3489, Class SD, IO, 7.557s, 2032 879,745 116,668 IFB Ser. 3184, Class SP, IO, 7.107s, 2033 1,170,354 138,632 IFB Ser. 3110, Class SP, IO, 7.057s, 2035 1,963,852 311,919 IFB Ser. 3156, Class PS, IO, 7.007s, 2036 1,409,609 211,131 IFB Ser. 3149, Class LS, IO, 6.957s, 2036 2,855,617 478,373 IFB Ser. 3119, Class PI, IO, 6.957s, 2036 969,606 160,916 IFB Ser. 2882, Class NS, IO, 6.957s, 2034 973,326 115,962 IFB Ser. 2882, Class LS, IO, 6.957s, 2034 175,356 24,323 IFB Ser. 3200, Class SB, IO, 6.907s, 2036 1,652,693 203,430 IFB Ser. 3149, Class SE, IO, 6.907s, 2036 938,912 143,447 IFB Ser. 3151, Class SI, IO, 6.907s, 2036 7,892,533 1,205,153 IFB Ser. 3157, Class SA, IO, 6.907s, 2036 2,513,624 375,510 IFB Ser. 2752, Class XS, IO, 6.907s, 2030 14,002,585 1,123,443 IFB Ser. 3203, Class SH, IO, 6.897s, 2036 692,895 105,490 IFB Ser. 3208, Class PS, IO, 6.857s, 2036 21,705,063 3,097,211 IFB Ser. 2835, Class AI, IO, 6.857s, 2034 783,154 112,469 IFB Ser. 2594, Class SE, IO, 6.807s, 2030 977,135 77,522 IFB Ser. 2828, Class TI, IO, 6.807s, 2030 609,845 69,260 IFB Ser. 3410, Class SD, IO, 6.757s, 2038 5,447,960 703,332 IFB Ser. 3397, Class GS, IO, 6.757s, 2037 707,344 91,578 IFB Ser. 3287, Class SD, IO, 6.507s, 2037 1,094,530 146,471 IFB Ser. 3281, Class BI, IO, 6.507s, 2037 533,152 67,255 IFB Ser. 3281, Class CI, IO, 6.507s, 2037 168,895 20,769 IFB Ser. 3510, Class ID, IO, 6.507s, 2037 1,933,832 229,062 IFB Ser. 3249, Class SI, IO, 6.507s, 2036 476,946 64,032 IFB Ser. 3028, Class ES, IO, 6.507s, 2035 2,037,766 290,021 MORTGAGE-BACKED Principal SECURITIES (35.4%)* cont. amount Value Freddie Mac IFB Ser. 3042, Class SP, IO, 6.507s, 2035 $745,290 $101,641 IFB Ser. 3316, Class SA, IO, 6.487s, 2037 749,639 89,440 IFB Ser. 2981, Class AS, IO, 6.477s, 2035 1,009,561 117,604 IFB Ser. 3287, Class SE, IO, 6.457s, 2037 2,122,260 281,879 IFB Ser. 3136, Class NS, IO, 6.457s, 2036 293,093 37,912 IFB Ser. 3122, Class DS, IO, 6.457s, 2036 1,074,911 159,242 IFB Ser. 3123, Class LI, IO, 6.457s, 2036 1,211,334 177,339 IFB Ser. 3107, Class DC, IO, 6.457s, 2035 10,784,029 1,580,421 IFB Ser. 3001, Class IH, IO, 6.457s, 2035 342,152 43,919 IFB Ser. 2935, Class SX, IO, 6.457s, 2035 9,282,285 939,274 IFB Ser. 2950, Class SM, IO, 6.457s, 2016 410,286 43,684 IFB Ser. 3256, Class S, IO, 6.447s, 2036 1,274,941 149,827 IFB Ser. 3031, Class BI, IO, 6.447s, 2035 713,245 121,848 IFB Ser. 3244, Class SB, IO, 6.417s, 2036 742,361 86,077 IFB Ser. 3249, Class SM, IO, 6.407s, 2036 1,843,755 230,322 IFB Ser. 3236, Class IS, IO, 6.407s, 2036 1,364,829 188,519 IFB Ser. 3240, Class SM, IO, 6.407s, 2036 1,838,498 219,634 IFB Ser. 3147, Class SD, IO, 6.407s, 2036 2,768,327 318,250 IFB Ser. 3398, Class SI, IO, 6.407s, 2036 2,588,403 297,899 IFB Ser. 3067, Class SI, IO, 6.407s, 2035 3,451,608 489,799 IFB Ser. 3114, Class TS, IO, 6.407s, 2030 4,329,146 522,961 IFB Ser. 3128, Class JI, IO, 6.387s, 2036 158,403 18,866 IFB Ser. 3240, Class S, IO, 6.377s, 2036 2,516,619 295,225 IFB Ser. 3065, Class DI, IO, 6.377s, 2035 530,861 70,389 IFB Ser. 3210, Class S, IO, 6.357s, 2036 518,275 53,009 IFB Ser. 3145, Class GI, IO, 6.357s, 2036 133,818 17,458 IFB Ser. 3114, Class GI, IO, 6.357s, 2036 750,186 99,948 IFB Ser. 3114, Class IP, IO, 6.357s, 2036 1,543,288 176,213 IFB Ser. 3510, Class IB, IO, 6.357s, 2036 1,251,921 186,899 IFB Ser. 3218, Class AS, IO, 6.337s, 2036 961,780 117,430 IFB Ser. 3221, Class SI, IO, 6.337s, 2036 1,060,932 131,152 IFB Ser. 3424, Class XI, IO, 6.327s, 2036 91,344 11,628 IFB Ser. 3485, Class SI, IO, 6.307s, 2036 2,174,418 292,742 IFB Ser. 3153, Class QI, IO, 6.307s, 2036 3,784,191 554,081 IFB Ser. 3346, Class SC, IO, 6.307s, 2033 99,557,043 12,286,335 IFB Ser. 3346, Class SB, IO, 6.307s, 2033 44,168,461 5,430,512 IFB Ser. 3349, Class AS, IO, 6.257s, 2037 6,473,025 752,683 IFB Ser. 3510, Class IA, IO, 6.257s, 2037 2,022,619 223,418 IFB Ser. 3201, Class SG, IO, 6.257s, 2036 1,450,820 167,889 IFB Ser. 3203, Class SE, IO, 6.257s, 2036 1,242,704 137,294 IFB Ser. 3171, Class PS, IO, 6.242s, 2036 1,239,217 145,599 IFB Ser. 3171, Class ST, IO, 6.242s, 2036 2,165,924 254,496 IFB Ser. 3510, Class CI, IO, 6.237s, 2037 3,082,324 360,755 IFB Ser. 3152, Class SY, IO, 6.237s, 2036 695,183 89,359 IFB Ser. 3510, Class DI, IO, 6.237s, 2035 2,039,714 247,193 IFB Ser. 3181, Class PS, IO, 6.227s, 2036 815,795 108,835 IFB Ser. 3284, Class BI, IO, 6.207s, 2037 870,252 105,158 IFB Ser. 3284, Class LI, IO, 6.197s, 2037 1,547,002 176,204 IFB Ser. 3281, Class AI, IO, 6.187s, 2037 2,389,678 281,624 IFB Ser. 3261, Class SA, IO, 6.187s, 2037 3,273,072 378,105 IFB Ser. 3012, Class UI, IO, 6.177s, 2035 1,195,086 141,921 IFB Ser. 3311, Class IA, IO, 6.167s, 2037 1,227,479 142,609 IFB Ser. 3311, Class IB, IO, 6.167s, 2037 1,227,479 142,609 IFB Ser. 3311, Class IC, IO, 6.167s, 2037 1,227,479 142,609 IFB Ser. 3311, Class ID, IO, 6.167s, 2037 1,227,479 142,609 IFB Ser. 3311, Class IE, IO, 6.167s, 2037 1,804,718 209,672 IFB Ser. 3311, Class PI, IO, 6.167s, 2037 79,148 9,129 IFB Ser. 3510, Class AS, IO, 6.167s, 2037 4,169,527 510,434 IFB Ser. 3265, Class SC, IO, 6.167s, 2037 1,109,323 122,724 IFB Ser. 3240, Class GS, IO, 6.137s, 2036 1,577,119 175,912 IFB Ser. 3257, Class SI, IO, 6.077s, 2036 674,347 79,367 IFB Ser. 3225, Class EY, IO, 6.047s, 2036 5,298,287 529,617 IFB Ser. 3225, Class JY, IO, 6.047s, 2036 2,932,734 317,439 IFB Ser. 3502, Class DS, IO, 5.907s, 2039 1,014,261 75,603 IFB Ser. 3339, Class TI, IO, 5.897s, 2037 1,479,517 157,154 IFB Ser. 3284, Class CI, IO, 5.877s, 2037 2,406,725 256,412 IFB Ser. 3510, Class IC, IO, 5.837s, 2037 1,886,888 200,444 24 MORTGAGE-BACKED Principal SECURITIES (35.4%)* cont. amount Value Freddie Mac IFB Ser. 3012, Class IG, IO, 5.837s, 2035 $4,783,113 $696,110 IFB Ser. 3309, Class SG, IO, 5.827s, 2037 2,077,741 216,293 IFB Ser. 2965, Class SA, IO, 5.807s, 2032 1,061,587 108,845 IFB Ser. 3510, Class BI, IO, 5.787s, 2037 2,659,950 288,658 IFB Ser. 3397, Class SQ, IO, 5.727s, 2037 657,561 65,684 IFB Ser. 248, IO, 5 1/2s, 2037 532,958 85,190 FRB Ser. 3291, Class DF, 1.343s, 2037 2,763,051 2,688,794 FRB Ser. 3069, Class DF, 0.761s, 2035 16,919 16,921 FRB Ser. 3006, Class FA, 0.643s, 2034 263,033 260,739 Ser. 3327, Class IF, IO, zero %, 2037 262,115 2,757 Ser. 246, PO, zero %, 2037 848,774 767,345 Ser. 3324, PO, zero %, 2037 44,571 43,619 Ser. 3439, Class AO, PO, zero %, 2037 314,411 268,608 Ser. 3391, PO, zero %, 2037 83,162 69,874 Ser. 3292, Class DO, PO, zero %, 2037 101,142 89,341 Ser. 3300, PO, zero %, 2037 473,015 402,284 Ser. 3226, Class YO, PO, zero %, 2036 139,379 138,943 Ser. 3337, Class OA, PO, zero %, 2036 2,047 2,046 Ser. 3174, PO, zero %, 2036 89,980 84,029 Ser. 3142, PO, zero %, 2036 64,943 63,362 Ser. 3097, Class OC, PO, zero %, 2036 99,928 90,718 Ser. 3106, PO, zero %, 2036 97,793 96,858 Ser. 3084, Class ON, PO, zero %, 2035 84,949 80,311 Ser. 2980, PO, zero %, 2035 40,134 38,508 Ser. 2947, Class AO, PO, zero %, 2035 36,607 31,048 Ser. 3008, PO, zero %, 2034 164,604 155,817 Ser. 2858, Class MO, PO, zero %, 2034 23,396 22,539 Ser. 2684, Class TO, PO, zero %, 2033 507,000 350,677 Ser. 2692, Class TO, PO, zero %, 2033 93,531 75,679 Ser. 2663, Class CO, PO, zero %, 2033 198,545 174,124 Ser. 2587, Class CO, PO, zero %, 2032 596,835 573,216 Ser. 201, PO, zero %, 2029 404,216 350,919 FRB Ser. 3349, Class DO, zero %, 2037 170,052 167,745 FRB Ser. 3299, Class FD, zero %, 2037 281,864 275,496 FRB Ser. 3289, Class SF, zero %, 2037 419,247 419,372 FRB Ser. 3326, Class XF, zero %, 2037 166,694 163,112 FRB Ser. 3326, Class YF, zero %, 2037 502,070 495,887 FRB Ser. 3263, Class TA, zero %, 2037 84,722 79,929 FRB Ser. 3283, Class HF, zero %, 2036 5,317 5,279 FRB Ser. 3231, Class X, zero %, 2036 101,048 100,028 FRB Ser. 3117, Class AF, zero %, 2036 63,737 59,191 FRB Ser. 3047, Class BD, zero %, 2035 109,019 101,936 FRB Ser. 3326, Class WF, zero %, 2035 976,611 934,080 FRB Ser. 3030, Class CF, zero %, 2035 282,742 250,443 FRB Ser. 3033, Class YF, zero %, 2035 171,016 166,579 FRB Ser. 3036, Class AS, zero %, 2035 76,691 70,061 FRB Ser. 3251, Class TP, zero %, 2035 144,556 132,203 FRB Ser. 2963, Class TW, zero %, 2035 114,886 109,547 FRB Ser. 2947, Class GF, zero %, 2034 99,064 94,762 FRB Ser. 3006, Class TE, zero %, 2034 90,966 90,265 Government National Mortgage Association IFB Ser. 07-44, Class SP, 35.133s, 2036 1,455,862 1,921,478 IFB Ser. 07-16, Class PS, 22.413s, 2037 1,128,493 1,402,186 IFB Ser. 07-19, Class AS, 22.361s, 2033 1,361,725 1,587,972 IFB Ser. 08-47, Class S, IO, 7.459s, 2038 1,265,491 161,982 IFB Ser. 04-59, Class SC, IO, 6.959s, 2034 616,555 88,309 IFB Ser. 04-26, Class IS, IO, 6.959s, 2034 89,512 7,443 IFB Ser. 05-68, Class SN, IO, 6.958s, 2034 421,171 46,598 IFB Ser. 04-47, Class SY, IO, 6.819s, 2034 225,937 26,877 IFB Ser. 04-96, Class KS, IO, 6.754s, 2034 194,776 27,269 IFB Ser. 06-16, Class GS, IO, 6.744s, 2036 262,626 29,419 IFB Ser. 04-5, Class PS, IO, 6.704s, 2033 1,269,000 204,817 IFB Ser. 07-35, Class TY, IO, 6.654s, 2035 1,033,225 76,314 IFB Ser. 07-36, Class SW, IO, 6.654s, 2035 4,783,551 265,597 IFB Ser. 04-70, Class SP, IO, 6.654s, 2034 248,264 32,895 IFB Ser. 07-26, Class SL, IO, 6.559s, 2037 160,216 20,789 IFB Ser. 07-26, Class SM, IO, 6.559s, 2037 3,356,328 420,526 MORTGAGE-BACKED Principal SECURITIES (35.4%)* cont. amount Value Government National Mortgage Association IFB Ser. 07-26, Class SN, IO, 6.559s, 2037 $63,821 $8,191 IFB Ser. 07-22, Class S, IO, 6.554s, 2037 889,360 102,561 IFB Ser. 07-14, Class SB, IO, 6.554s, 2037 8,941,072 894,733 IFB Ser. 07-8, Class SH, IO, 6.554s, 2037 1,484,992 190,821 IFB Ser. 07-6, Class SB, IO, 6.554s, 2037 14,875,612 1,478,695 IFB Ser. 05-18, Class S, IO, 6.554s, 2035 403,373 53,036 IFB Ser. 05-77, Class CS, IO, 6.554s, 2032 206,252 18,530 IFB Ser. 07-35, Class PY, IO, 6.509s, 2037 27,961,490 3,768,510 IFB Ser. 05-3, Class SC, IO, 6.509s, 2035 4,550,115 581,917 IFB Ser. 07-51, Class SJ, IO, 6.504s, 2037 1,067,309 109,805 IFB Ser. 04-104, Class IS, IO, 6.504s, 2034 366,840 42,796 IFB Ser. 07-53, Class SY, IO, 6.489s, 2037 549,469 56,667 IFB Ser. 07-58, Class PS, IO, 6.454s, 2037 125,379 11,391 IFB Ser. 04-88, Class S, IO, 6.454s, 2032 100,244 6,301 IFB Ser. 07-37, Class SU, IO, 6.449s, 2037 494,390 64,355 IFB Ser. 07-40, Class SG, IO, 6.434s, 2037 2,847,220 261,489 IFB Ser. 07-40, Class SN, IO, 6.434s, 2037 2,440,403 224,127 IFB Ser. 07-37, Class YS, IO, 6.429s, 2037 420,828 48,433 IFB Ser. 07-59, Class PS, IO, 6.424s, 2037 809,048 66,132 IFB Ser. 07-59, Class SP, IO, 6.424s, 2037 2,790,122 232,364 IFB Ser. 07-68, Class PI, IO, 6.404s, 2037 407,204 38,789 IFB Ser. 07-16, Class KU, IO, 6.404s, 2037 6,934,406 833,169 IFB Ser. 06-29, Class SN, IO, 6.404s, 2036 251,701 25,241 IFB Ser. 06-38, Class SG, IO, 6.404s, 2033 4,177,437 318,112 IFB Ser. 06-36, Class SN, IO, 6.364s, 2036 1,446,802 134,249 IFB Ser. 09-61, Class YS, IO, 6.359s, 2039 F 62,291,582 8,157,595 IFB Ser. 08-6, Class TI, IO, 6.359s, 2032 380,815 27,023 IFB Ser. 03-110, Class SP, IO, 6.359s, 2030 834,014 74,269 IFB Ser. 04-22, Class SE, IO, 6.354s, 2034 1,176,947 115,341 IFB Ser. 07-17, Class AI, IO, 6.309s, 2037 3,210,496 454,349 IFB Ser. 09-13, Class SD, IO, 6.309s, 2033 6,299,596 522,558 IFB Ser. 08-2, Class SM, IO, 6.259s, 2038 346,456 34,893 IFB Ser. 07-9, Class AI, IO, 6.259s, 2037 1,139,386 119,396 IFB Ser. 06-26, Class S, IO, 6.254s, 2036 728,480 74,646 IFB Ser. 08-9, Class SK, IO, 6.234s, 2038 125,467 12,424 IFB Ser. 06-49, Class SA, IO, 6.214s, 2036 1,974,939 167,830 IFB Ser. 09-35, Class SP, IO, 6.159s, 2037 3,617,818 418,618 IFB Ser. 05-65, Class SI, IO, 6.104s, 2035 4,994,518 521,677 IFB Ser. 06-7, Class SB, IO, 6.074s, 2036 3,785,612 351,555 IFB Ser. 06-16, Class SX, IO, 6.044s, 2036 246,040 24,013 IFB Ser. 08-47, IO, 6.009s, 2037 5,940,084 692,391 IFB Ser. 07-17, Class IC, IO, 6.009s, 2037 710,287 84,977 IFB Ser. 07-17, Class IB, IO, 6.004s, 2037 693,579 92,260 IFB Ser. 06-10, Class SM, IO, 6.004s, 2036 3,665,538 354,567 IFB Ser. 06-14, Class S, IO, 6.004s, 2036 1,064,197 101,500 IFB Ser. 06-11, Class ST, IO, 5.994s, 2036 659,528 62,068 IFB Ser. 07-25, Class KS, IO, 5.959s, 2037 404,333 37,235 IFB Ser. 07-21, Class S, IO, 5.959s, 2037 1,440,542 132,435 IFB Ser. 07-30, Class SH, IO, 5.954s, 2037 16,473,390 1,425,978 IFB Ser. 07-23, Class ST, IO, 5.954s, 2037 1,710,470 144,107 IFB Ser. 07-7, Class JI, IO, 5.954s, 2037 1,962,515 205,024 IFB Ser. 05-39, Class AS, IO, 5.954s, 2035 10,162,302 1,154,742 IFB Ser. 07-17, Class SI, IO, 5.947s, 2037 371,713 40,059 IFB Ser. 07-31, Class AI, IO, 5.939s, 2037 1,048,320 139,050 IFB Ser. 05-17, Class S, IO, 5.934s, 2035 138,051 15,489 IFB Ser. 08-57, Class BI, IO, 5.924s, 2038 1,485,556 123,732 IFB Ser. 07-62, Class S, IO, 5.909s, 2037 152,175 14,304 IFB Ser. 07-43, Class SC, IO, 5.859s, 2037 947,552 93,688 IFB Ser. 06-16, Class SJ, IO, 5.854s, 2036 625,300 56,333 IFB Ser. 05-27, Class SP, IO, 5.854s, 2035 580,757 61,456 IFB Ser. 05-3, Class SN, IO, 5.854s, 2035 298,465 31,706 IFB Ser. 04-87, Class SD, IO, 5.854s, 2034 572,903 63,867 IFB Ser. 04-83, Class CS, IO, 5.834s, 2034 869,128 94,248 IFB Ser. 07-28, Class SB, IO, 5.804s, 2037 220,238 23,273 IFB Ser. 04-89, Class HS, IO, 5.754s, 2034 2,306,721 241,998 IFB Ser. 04-41, Class SG, IO, 5.754s, 2034 306,799 16,522 25 MORTGAGE-BACKED Principal SECURITIES (35.4%)* cont. amount Value Government National Mortgage Association Ser. 08-30, PO, zero %, 2038 $98,543 $98,190 Ser. 07-73, Class MO, PO, zero %, 2037 269,390 239,713 Ser. 07-36, Class YO, PO, zero %, 2037 232,290 198,789 Ser. 07-48, Class MO, PO, zero %, 2037 198,649 173,405 Ser. 06-36, Class MO, PO, zero %, 2036 25,262 25,229 Ser. 06-36, Class OD, PO, zero %, 2036 40,783 34,259 Ser. 07-18, PO, zero %, 2035 261,971 235,706 Ser. 07-18, Class CO, PO, zero %, 2035 367,242 332,872 FRB Ser. 07-73, Class KI, IO, zero %, 2037 2,696,390 42,660 FRB Ser. 07-73, Class KM, zero %, 2037 269,888 256,848 FRB Ser. 07-49, Class UF, zero %, 2037 37,174 37,070 FRB Ser. 07-35, Class UF, zero %, 2037 108,367 104,833 FRB Ser. 07-22, Class TA, zero %, 2037 31,610 31,262 FRB Ser. 06-56, Class YF, zero %, 2036 47,361 47,192 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 790,000 795,458 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 346,499 289,689 Ser. 05-RP3, Class 1A3, 8s, 2035 1,034,801 838,508 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 905,907 724,662 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.946s, 2035 974,545 105,982 IFB Ser. 04-4, Class 1AS, IO, 5.778s, 2034 15,622,286 1,620,812 Ser. 05-RP2, Class 1AS, IO, 5.714s, 2035 10,489,103 1,075,133 Ser. 06-RP2, Class 1AS1, IO, 5.69s, 2036 6,871,171 704,295 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.815s, 2035 311,743 240,042 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.356s, 2037 F 288,947 145,918 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.26s, 2051 213,000 146,428 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 1,395,000 1,302,029 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 435,000 434,923 Ser. 04-C7, Class A6, 4.786s, 2029 759,000 711,903 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 468,000 455,523 Ser. 05-HQ6, Class A4A, 4.989s, 2042 1,082,000 1,036,664 Ser. 04-HQ4, Class A7, 4.97s, 2040 896,000 876,219 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 3.991s, 2035 1,537,423 891,705 MORTGAGE-BACKED Principal SECURITIES (35.4%)* cont. amount Value Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 $3,728,043 $2,311,387 FRB Ser. 05-18, Class 6A1, 5.23s, 2035 413,530 326,689 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.004s, 2037 21,715,617 2,334,429 Ser. 07-4, Class 1A4, IO, 1s, 2037 22,981,752 684,397 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.371s, 2037 3,239,219 311,775 Terwin Mortgage Trust 144A FRB Ser. 06-9HGA, Class A1, 0.326s, 2037 246,299 228,265 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 502,000 480,744 Ser. 04-C15, Class A4, 4.803s, 2041 1,338,000 1,291,186 Total mortgage-backed securities (cost $212,261,273) ASSET-BACKED Principal SECURITIES (0.3%)* amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.396s, 2036 $54,000 $15,558 Argent Securities, Inc. FRB Ser. 06-W4, Class A2C, 0.406s, 2036 100,000 30,671 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.436s, 2036 14,336 7,435 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.416s, 2036 167,000 68,153 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.396s, 2036 248,000 68,120 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.456s, 2037 512,015 189,848 Long Beach Mortgage Loan Trust FRB Ser. 06-1, Class 2A3, 0.436s, 2036 57,591 26,605 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A2, 0.416s, 2036 1,859,956 1,175,804 FRB Ser. 07-RZ1, Class A2, 0.406s, 2037 83,000 44,717 Securitized Asset Backed Receivables, LLC FRB Ser. 07-NC2, Class A2B, 0.386s, 2037 78,000 26,454 Soundview Home Equity Loan Trust FRB Ser. 06-3, Class A3, 0.406s, 2036 250,000 133,514 Total asset-backed securities (cost $3,376,860) PURCHASED OPTIONS OUTSTANDING (1.7%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $38,533,000 $6,104,783 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 38,533,000 385 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 45,797,000 2,936,094 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 45,797,000 2,920,120 Total purchased options outstanding (cost $5,879,943) 26 SHORT-TERM INVESTMENTS (36.1%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 102,288,833 $102,288,832 Interest in $175,000,000 joint triparty repurchase agreement dated September 30, 2009 with Deutsche Bank Securities, Inc. due October 1, 2009  maturity value of $38,882,086 for an effective yield of 0.08% (collateralized by various mortgage backed securities with a coupon rate of 7.0% and due dates from May 1, 2037 to February 1, 2038 valued at $178,500,001) $38,862,000 38,862,000 SSgA Prime Money Market Fund i 3,850,000 3,850,000 U.S. Treasury Cash Management Bills with effective yields ranging from 0.31% to 0.34%, maturity date July 15, 2010 # 2,445,000 2,438,286 U.S. Treasury Cash Management Bills with effective yields ranging from 0.33% to 0.40%, maturity date June 10, 2010 # 1,417,000 1,413,211 U.S. Treasury Cash Management Bills for an effective yield of 0.47%, maturity date June 10, 2010 # 3,344,000 3,337,340 U.S. Treasury Bills for an effective yield of zero %, maturity date December 17, 2009 i 3,350,000 3,349,330 U.S. Treasury Bills for an effective yield of 0.55%, maturity date November 19, 2009 # 1,231,000 1,230,075 Straight-A Funding, LLC for an effective yield of 0.23%, maturity date December 14, 2009 20,000,000 19,990,540 Straight-A Funding, LLC for an effective yield of 0.23%, maturity date December 8, 2009 10,000,000 9,995,660 Federal Home Loan Bank with effective yields ranging from 0.20% to 0.21%, maturity date October 23, 2009 ## 41,000,000 40,994,815 Federal Home Loan Bank for an effective yield of 0.20%, maturity date October 21, 2009 ## 12,625,000 12,623,597 Federal Home Loan Mortgage Corp. for an effective yield of 0.20%, maturity date October 26, 2009 ## 13,275,000 13,273,156 Total short-term investments (cost $253,646,115) TOTAL INVESTMENTS Total investments (cost $768,146,996) Key to holdings currency abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments * Percentages indicated are based on net assets of $702,162,400. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at September 30, 2009. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at September 30, 2009. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC820 Fair Value Measurements and Disclosures (ASC 820) disclosures based on the securities valuation inputs. i Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivative contracts (Note 1). At September 30, 2009, liquid assets totaling $397,693,054 have been segregated to cover open forward commitments and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB are the current interest rates at September 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at September 30, 2009. FUTURES CONTRACTS OUTSTANDING at 9/30/09 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Long) 1,764 $214,105,500 Dec-09 $3,324,735 U.S. Treasury Note 2 yr (Short) 302 65,524,563 Dec-09 (409,315) U.S. Treasury Note 5 yr (Long) 66 7,662,188 Dec-09 51,451 U.S. Treasury Note 10 yr (Long) 1,317 155,838,141 Dec-09 1,838,191 Total 27 WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $57,238,233) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $29,998,000 Aug-11/4.49 $2,265,749 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.525 3,370,779 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 12,932,000 Aug-11/4.475 966,667 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 12,932,000 Aug-11/4.475 639,358 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 29,998,000 Aug-11/4.49 1,466,902 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 14,999,000 Aug-11/4.55 1,179,371 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 14,999,000 Aug-11/4.55 707,953 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,677,000 Aug-11/4.765 512,065 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,677,000 Aug-11/4.765 235,539 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 90,809,000 Aug-11/4.70 7,874,048 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 90,809,000 Aug-11/4.70 3,881,177 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 65,671,500 Jul-11/4.745 5,837,571 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 65,671,500 Jul-11/4.745 2,678,099 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.46 3,223,665 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 41,058,000 Jul-11/4.52 3,171,731 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.46 2,116,833 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.525 2,035,431 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 41,058,000 Jul-11/4.52 1,918,230 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,529,000 Jul-11/4.5475 1,615,427 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,529,000 Jul-11/4.5475 943,513 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 37,302,000 Nov-09/4.40 2,885,683 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 45,797,000 Jun-10/5.235 395,686 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 44,468,500 May-12/5.51 5,700,561 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 45,797,000 Jun-10/5.23 392,480 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 37,302,000 Nov-09/4.40 21,262 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 44,468,500 May-12/5.51 1,537,938 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/09 (proceeds receivable $29,042,969) Principal Settlement Agency amount date Value FNMA, 5 1/2s, October 1, 2039 $26,000,000 10/14/09 $27,196,406 FNMA, 4 1/2s, October 1, 2039 2,000,000 10/14/09 2,025,625 Total 28 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $51,270,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $1,440,450 169,972,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 4,522,596 9,563,000 23,879 10/14/38 4.25% 3 month USD-LIBOR- (701,256) BBA 160,921,000 (146,285) 10/20/10 3.00% 3 month USD-LIBOR- (6,095,937) BBA 30,855,000  12/22/13 1.99% 3 month USD-LIBOR- 360,382 BBA 202,364,000  12/22/10 3 month USD-LIBOR-BBA 1.515% 2,682,113 98,618,000  12/22/38 2.402% 3 month USD-LIBOR- 25,797,224 BBA 8,434,000  10/26/12 4.6165% 3 month USD-LIBOR- (839,477) BBA 29,354,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 887,202 17,382,000  9/16/38 4.66% 3 month USD-LIBOR- (2,276,846) BBA 2,824,000  5/8/28 4.95% 3 month USD-LIBOR- (475,849) BBA Barclays Bank PLC 43,356,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% (2,210,208) 7,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% 205,997 Citibank, N.A. 12,791,000  7/17/19 3.8675% 3 month USD-LIBOR- (553,278) BBA 37,911,000  7/28/19 3.895% 3 month USD-LIBOR- (1,685,526) BBA 26,300,000  8/6/19 3.8425% 3 month USD-LIBOR- (1,025,658) BBA 29,700,000  8/12/14 3 month USD-LIBOR-BBA 3.1925% 906,093 231,350,000  8/14/11 1.61125% 3 month USD-LIBOR- (2,025,236) BBA 79,800,000  8/14/14 3 month USD-LIBOR-BBA 3.10% 2,069,025 130,021,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 6,029,860 73,977,000  9/18/38 4.45155% 3 month USD-LIBOR- (6,962,131) BBA 111,303,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 2,613,483 140,929,000  2/24/16 2.77% 3 month USD-LIBOR- 1,498,433 BBA 67,082,000  8/17/19 3.8475% 3 month USD-LIBOR- (2,567,396) BBA 46,956,000  8/18/39 3 month USD-LIBOR-BBA 4.24% 2,823,448 37,308,000 (88,810) 8/27/14 3 month USD-LIBOR-BBA 2.97% 606,445 10,965,000  8/27/19 3 month USD-LIBOR-BBA 3.6875% 257,713 120,200,000  9/22/11 1.3675% 3 month USD-LIBOR- (237,940) BBA 14,522,000  9/30/19 3 month USD-LIBOR-BBA 3.425% (36,925) 57,963,000  3/27/14 3 month USD-LIBOR-BBA 2.335% (385,976) 27,039,000  5/11/39 3.8425% 3 month USD-LIBOR- 19,208 BBA Credit Suisse 14,618,300  9/16/10 3.143% 3 month USD-LIBOR- (374,472) International BBA 45,741,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 1,071,654 13,867,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 377,369 100,890,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 3,480,845 145,021,000 101,740 10/31/13 3.80% 3 month USD-LIBOR- (10,275,862) BBA 52,596,000 50,001 10/31/18 4.35% 3 month USD-LIBOR- (4,976,402) BBA 25,200,000  7/30/19 3 month USD-LIBOR-BBA 3.87% 1,060,865 29 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse $25,880,000 $ 8/5/19 3 month USD-LIBOR-BBA 3.903% $1,147,886 International cont. 9,500,000  8/13/19 3 month USD-LIBOR-BBA 3.9675% 466,370 11,403,000  8/25/19 3.8475% 3 month USD-LIBOR- (427,652) BBA 25,329,000  8/28/19 3 month USD-LIBOR-BBA 3.6825% 584,705 53,550,000 (572,366) 12/10/38 2.69% 3 month USD-LIBOR- 10,644,321 BBA 61,550,000 657,873 12/10/38 3 month USD-LIBOR-BBA 2.69% (12,234,508) 23,789,000  6/30/38 2.71% 3 month USD-LIBOR- 4,876,925 BBA 254,501,000  1/22/14 2.03719% 3 month USD-LIBOR- 3,522,639 BBA 68,881,000  2/5/14 2.475% 3 month USD-LIBOR- (260,567) BBA 22,403,000  2/5/29 3 month USD-LIBOR-BBA 3.35% (1,488,142) 49,837,000  9/24/24 3.975% 3 month USD-LIBOR- (1,275,198) BBA 7,930,000  4/28/39 3.50375% 3 month USD-LIBOR- 483,772 BBA 7,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 181,520 7,000,000  5/28/19 3 month USD-LIBOR-BBA 3.632% 205,997 15,000,000  6/3/19 3 month USD-LIBOR-BBA 3.92% 808,632 27,000,000  6/23/19 3 month USD-LIBOR-BBA 4.054% 1,713,463 Deutsche Bank AG 50,530,000  4/21/14 2.51% 3 month USD-LIBOR- (491,053) BBA 332,289,000  5/12/11 1.43% 3 month USD-LIBOR- (3,676,524) BBA 7,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 181,520 7,000,000  6/9/19 3 month USD-LIBOR-BBA 4.195% 540,837 40,346,000  7/27/19 3.755% 3 month USD-LIBOR- (1,307,292) BBA 13,269,000  7/28/19 3.895% 3 month USD-LIBOR- (589,941) BBA 27,200,000  8/11/19 4.18% 3 month USD-LIBOR- (1,841,226) BBA 8,000,000  8/12/19 3 month USD-LIBOR-BBA 4.147% 517,899 53,566,000  9/24/10 3 month USD-LIBOR-BBA 3.395% 1,496,880 14,290,000  10/17/18 4.585% 3 month USD-LIBOR- (1,664,537) BBA 5,984,000 5,125 11/21/10 2.25% 3 month USD-LIBOR- (144,404) BBA 235,600,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 7,636,551 20,619,000  12/16/28 3 month USD-LIBOR-BBA 2.845% (2,718,718) 9,399,000  12/24/13 2.165% 3 month USD-LIBOR- 39,871 BBA 44,682,000  12/30/13 2.15633% 3 month USD-LIBOR- 229,537 BBA 53,447,000  1/9/14 3 month USD-LIBOR-BBA 2.165% (382,295) 85,909,000  1/22/29 3 month USD-LIBOR-BBA 2.8875% (11,196,657) 50,900,000  1/22/14 2.055% 3 month USD-LIBOR- 665,631 BBA 30,693,000  1/28/29 3 month USD-LIBOR-BBA 3.1785% (2,759,417) 29,468,000  8/26/19 3 month USD-LIBOR-BBA 3.73% 802,989 52,341,000  1/30/11 1.45% 3 month USD-LIBOR- (494,479) BBA 30 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $249,149,000 $  2/3/14 2.44% 3 month USD-LIBOR- $(607,753) cont. BBA 119,059,000  2/3/24 3 month USD-LIBOR-BBA 3.27% (5,822,397) 70,727,000  2/5/29 3 month USD-LIBOR-BBA 3.324% (4,957,006) 198,162,000  2/5/14 2.44661% 3 month USD-LIBOR- (507,036) BBA 49,360,000  2/6/14 2.5529% 3 month USD-LIBOR- (347,898) BBA 23,892,000  2/6/29 3 month USD-LIBOR-BBA 3.42575% (1,334,806) 35,000,000  2/6/14 2.5675% 3 month USD-LIBOR- (268,817) BBA 24,000,000  2/9/14 2.525% 3 month USD-LIBOR- (131,431) BBA 22,000,000  2/10/14 2.55% 3 month USD-LIBOR- (144,138) BBA 3,000,000  3/10/16 3 month USD-LIBOR-BBA 2.845% (22,280) 2,000,000  3/11/16 3 month USD-LIBOR-BBA 2.892% (9,399) 2,100,000  3/11/16 3 month USD-LIBOR-BBA 2.938% (4,082) 231,200,000  3/20/11 3 month USD-LIBOR-BBA 1.43% 1,753,917 149,300,000  3/23/11 3 month USD-LIBOR-BBA 1.45% 1,164,229 3,000,000  3/24/14 2.297% 3 month USD-LIBOR- 23,847 BBA 381,000,000  3/30/14 2.36% 3 month USD-LIBOR- 2,252,583 BBA 175,000,000  3/30/21 3 month USD-LIBOR-BBA 3.125% (7,561,932) 24,040,000  9/22/19 3.6875% 3 month USD-LIBOR- (503,146) BBA 21,513,100  9/28/19 3 month USD-LIBOR-BBA 3.5525% 185,496 17,595,000 47,370 10/2/39 3 month USD-LIBOR-BBA 3.91%  75,446,000 (118,841) 10/2/29 3.85% 3 month USD-LIBOR-  BBA 171,940,000 59,919 10/2/19 3 month USD-LIBOR-BBA 3.45%  278,264,000 60,442 10/2/11 3 month USD-LIBOR-BBA 1.29%  Goldman Sachs 18,381,000  3/29/38 4.665% 3 month USD-LIBOR- (2,385,765) International BBA 32,753,000  4/3/18 3 month USD-LIBOR-BBA 4.19% 2,811,140 93,025,000  7/31/14 3 month USD-LIBOR-BBA 3.075% 2,433,612 75,125,000  9/22/14 2.83% 3 month USD-LIBOR- (723,841) BBA 32,893,700  9/29/14 3 month USD-LIBOR-BBA 2.6925% 80,389 JPMorgan Chase Bank, 6,966,000  3/11/38 5.0025% 3 month USD-LIBOR- (1,327,324) N.A. BBA 24,316,000  3/11/38 5.03% 3 month USD-LIBOR- (4,749,851) BBA 53,541,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 1,959,040 77,430,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 763,528 85,449,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 2,405,623 8,000,000  5/28/19 3 month USD-LIBOR-BBA 3.592% 207,452 164,491,000  5/28/11 3 month USD-LIBOR-BBA 1.3375% 1,404,518 14,000,000  6/3/19 3 month USD-LIBOR-BBA 3.91% 742,505 33,294,000 E  6/9/20 4.73% 3 month USD-LIBOR- (2,693,818) BBA 6,000,000  6/9/19 3 month USD-LIBOR-BBA 4.207% 469,859 86,311,000  6/9/11 3 month USD-LIBOR-BBA 1.7675% 1,440,549 68,174,000  6/10/11 3 month USD-LIBOR-BBA 1.81% 1,192,686 31 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, $26,426,000 $ 7/16/10 3 month USD-LIBOR-BBA 3.384% $760,606 N.A. cont 23,508,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 716,922 178,500,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 5,334,205 33,294,000 E  6/11/20 4.735% 3 month USD-LIBOR- (2,700,809) BBA 33,475,000  6/16/19 4.09% 3 month USD-LIBOR- (2,254,750) BBA 19,040,000  6/19/19 3 month USD-LIBOR-BBA 3.8725% 916,224 53,300,000  7/30/11 1.46% 3 month USD-LIBOR- (350,938) BBA 32,802,000  8/3/14 3 month USD-LIBOR-BBA 3.061% 822,668 383,000,000  11/24/10 3 month USD-LIBOR-BBA 2.045% 8,319,223 23,123,000  12/19/18 5% 3 month USD-LIBOR- (3,340,015) BBA 43,100,000  8/4/14 3 month USD-LIBOR-BBA 2.89% 727,679 36,100,000  8/7/19 4.015% 3 month USD-LIBOR- (1,943,527) BBA 31,300,000  8/10/19 4.02% 3 month USD-LIBOR- (1,688,141) BBA 100,000,000  8/13/11 1.67589% 3 month USD-LIBOR- (1,006,606) BBA 27,300,000  8/13/14 3 month USD-LIBOR-BBA 3.1475% 772,268 9,799,000  1/27/29 3 month USD-LIBOR-BBA 3.135% (940,216) 10,165,000  3/6/39 3.48% 3 month USD-LIBOR- 780,748 BBA 26,645,200  9/10/19 3.66% 3 month USD-LIBOR- (528,612) BBA 22,000,000  9/14/19 3 month USD-LIBOR-BBA 3.505% 131,640 18,900,000  9/21/19 3 month USD-LIBOR-BBA 3.575% 213,607 120,200,000  9/22/11 1.335% 3 month USD-LIBOR- (161,237) BBA 19,481,000 (564,462) 4/8/19 3 month USD-LIBOR-BBA 5.315% 2,977,716 153,000,000  3/20/19 3.20875% 3 month USD-LIBOR- 2,376,053 BBA 97,000,000  3/24/11 3 month USD-LIBOR-BBA 1.4625% 771,037 199,000,000  4/3/11 3 month USD-LIBOR-BBA 1.365% 2,252,763 76,750,000  4/3/13 3 month USD-LIBOR-BBA 1.963% 275,541 69,440,000  4/3/14 3 month USD-LIBOR-BBA 2.203% (239,300) 64,540,000  4/3/10 3 month USD-LIBOR-BBA 1.168% 544,483 53,697,000  4/9/11 3 month USD-LIBOR-BBA 1.5025% 746,627 Morgan Stanley 2,800,000  7/30/19 3 month USD-LIBOR-BBA 3.87% 117,874 Capital Services, Inc. Total E See Note 1 to the financial statements regarding extended effective dates. 32 In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $1,786,879 $ Mortgage-backed securities  240,417,752 8,157,595 Purchased options outstanding  11,961,382  U.S. Government agency obligations  24,654,886  U.S. Government and agency mortgage obligations  110,566,871  U.S Treasury obligations  182,123,219  Short-term investments 106,138,832 147,508,010  Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of September 30, 2009: Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized appreciation/ Net purchases/ and/or out of September 30, Investments in securities: premiums gain/(loss) (depreciation) sales Level 3 Mortgage-backed securities $ $ $(144,112) $879,351 $7,422,356 $ $8,157,595 Totals: $ $ $  Includes $879,351 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized appreciation/ Net purchases/ and/or out of September 30, 2008 premiums gain/(loss) (depreciation) sales Level 3 2009 Other financial instruments: $ $ $ $  Includes $8,544 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations.   Includes amount payable under receivable purchase agreement. The accompanying notes are an integral part of these financial statements. 33 Statement of assets and liabilities 9/30/09 ASSETS Investment in securities, at value, including of securities on loan (Note 1): Unaffiliated issuers (identified cost $665,858,164) $731,026,594 Affiliated issuers (identified cost $102,288,832) (Note 6) 102,288,832 Cash 362,694 Interest and other receivables 4,921,100 Receivable for shares of the fund sold 1,044,599 Receivable for investments sold 78,289,946 Receivable for sales of delayed delivery securities (Note 1) 29,097,858 Unrealized appreciation on swap contracts (Note 1) 146,307,207 Premium paid on swap contracts (Note 1) 1,490,764 Total assets LIABILITIES Payable for variation margin (Note 1) 459,808 Payable for investments purchased 88,136,185 Payable for purchases of delayed delivery securities (Note 1) 49,238,806 Payable for shares of the fund repurchased 15,105,287 Payable for compensation of Manager (Note 2) 776,123 Payable for investor servicing fees (Note 2) 102,137 Payable for custodian fees (Note 2) 53,500 Payable for Trustee compensation and expenses (Note 2) 186,164 Payable for administrative services (Note 2) 2,337 Payable for distribution fees (Note 2) 444,260 Payable for receivable purchase agreement (Note 2) 269,825 Interest payable (Note 2) 1,045,987 Written options outstanding, at value (premiums received $57,238,233) (Notes 1 and 3) 57,573,718 Premium received on swap contracts (Note 1) 1,006,349 Unrealized depreciation on swap contracts (Note 1) 135,915,856 TBA sales commitments, at value (proceeds receivable $29,042,969) (Note 1) 29,222,031 Collateral on certain derivative contracts, at value (Note 1) 12,894,341 Other accrued expenses 234,480 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $656,917,166 Undistributed net investment income (Note 1) 8,384,375 Accumulated net realized loss on investments (43,319,103) Net unrealized appreciation of investments 80,179,962 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($658,709,585 divided by 66,427,828 shares) $9.92 Offering price per class A share (100/96.00 of $9.92)* $10.33 Net asset value and offering price per class B share ($19,233,887 divided by 1,952,378 shares)** $9.85 Net asset value and offering price per class C share ($12,625,913 divided by 1,277,242 shares)** $9.89 Net asset value and redemption price per class M share ($2,496,207 divided by 250,229 shares) $9.98 Offering price per class M share (100/96.75 of $9.98)*** $10.32 Net asset value, offering price and redemption price per class R share ($726,473 divided by 73,204 shares) $9.92 Net asset value, offering price and redemption price per class Y share ($8,370,335 divided by 845,492 shares) $9.90 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 34 Statement of operations Year ended 9/30/09 INVESTMENT INCOME Interest (including interest income of $135,153 from investments in affiliated issuers) (Note 6) $35,821,772 Total investment income EXPENSES Compensation of Manager (Note 2) 4,233,292 Investor servicing fees (Note 2) 1,314,750 Custodian fees (Note 2) 70,190 Trustee compensation and expenses (Note 2) 56,722 Administrative services (Note 2) 35,799 Distribution fees  Class A (Note 2) 1,577,702 Distribution fees  Class B (Note 2) 212,027 Distribution fees  Class C (Note 2) 88,501 Distribution fees  Class M (Note 2) 11,978 Distribution fees  Class R (Note 2) 2,250 Interest expense (Note 2) 1,045,987 Other 386,633 Fees waived and reimbursed by Manager (Note 2) (1,110,472) Total expenses Expense reduction (Note 2) (13,926) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 45,863,652 Net realized loss on swap contracts (Note 1) (11,671,318) Net realized loss on futures contracts (Note 1) (21,007,386) Net realized gain on written options (Notes 1 and 3) 1,381,599 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 74,644,744 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets INCREASE IN NET ASSETS Year ended Year ended 9/30/09 9/30/08 Operations: Net investment income $27,910,339 $36,035,640 Net realized gain (loss) on investments 14,566,547 (30,735,388) Net unrealized appreciation of investments 74,644,744 6,105,172 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (27,536,540) (31,458,645) Class B (766,171) (1,060,358) Class C (322,710) (229,403) Class M (98,166) (106,242) Class R (18,519) (27,455) Class Y (676,692) (870,006) Increase in capital from settlement payments 1,290  Redemption fees (Note 1) 10,352 3,644 Increase (decrease) from capital share transactions (Note 4) (53,479,661) 23,411,820 Total increase in net assets NET ASSETS Beginning of year 667,927,587 666,858,808 End of year (including undistributed net investment income of $8,384,375 and $10,975,204, respectively) The accompanying notes are an integral part of these financial statements. 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofexpenses Ratio ofnet Net realized and Total from From net Net asset Total return Net assets, Ratio ofexpenses toaverage netassets investment income Net asset value, Net investment unrealized gain (loss) investment investment Total Redemption Non-recurring value, endof at net asset endof period toaverage excluding interest (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,b on investments operations income distributions fees c reimbursements period value (%) d (inthousands) netassets (%) b,e expense (%) b,e netassets (%) b turnover (%) f Class A September 30, 2009 .38 1.22 (.40)   i 1.14 j .99 4.14 286.05 September 30, 2008 .48 (.31) h (.45)   1.78 h .99 .99 5.22 172.50 September 30, 2007 .36 .14 (.36)   1.03 1.03 4.03 195.57 September 30, 2006 .34 g (.11) (.33)   1.02 g 1.02 g 3.86 g 233.43 September 30, 2005 .23 (.13) (.23)   1.04 1.04 2.66 384.39 Class B September 30, 2009 .30 1.22 (.33)   i 1.89 j 1.74 3.37 286.05 September 30, 2008 .41 (.31) h (.38)   1.02 h 1.74 1.74 4.49 172.50 September 30, 2007 .29 .13 (.29)   1.78 1.78 3.28 195.57 September 30, 2006 .27 g (.10) (.26)   1.77 g 1.77 g 3.11 g 233.43 September 30, 2005 .16 (.13) (.16)   1.79 1.79 1.89 384.39 Class C September 30, 2009 .31 1.22 (.33)   i 1.89 j 1.74 3.44 286.05 September 30, 2008 .41 (.31) h (.38)   1.05 h 1.74 1.74 4.55 172.50 September 30, 2007 .29 .13 (.29)   1.78 1.78 3.28 195.57 September 30, 2006 .27 g (.11) (.26)   1.77 g 1.77 g 3.11 g 233.43 September 30, 2005 .16 (.12) (.16)   1.79 1.79 1.91 384.39 Class M September 30, 2009 .35 1.24 (.37)   i 1.39 j 1.24 3.89 286.05 September 30, 2008 .46 (.31) h (.43)   1.50 h 1.24 1.24 4.98 172.50 September 30, 2007 .34 .14 (.34)   1.28 1.28 3.79 195.57 September 30, 2006 .32 g (.12) (.30)   1.27 g 1.27 g 3.61 g 233.43 September 30, 2005 .20 (.12) (.20)   1.29 1.29 2.40 384.39 Class R September 30, 2009 .37 1.20 (.37)   i 1.39 j 1.24 4.01 286.05 September 30, 2008 .52 (.38) h (.42)   1.48 h 1.24 1.24 5.52 172.50 September 30, 2007 .34 .14 (.34)   70 1.28 1.28 3.79 195.57 September 30, 2006 .31 g (.10) (.31)   49 1.27 g 1.27 g 3.57 g 233.43 September 30, 2005 .27 (.19) (.20)   3 1.29 1.29 2.41 384.39 Class Y September 30, 2009 .38 1.24 (.42)   i .89 j .74 4.27 286.05 September 30, 2008 .50 (.32) h (.47)   1.93 h .74 .74 5.48 172.50 September 30, 2007 .38 .14 (.38)   .78 .78 4.28 195.57 September 30, 2006 .36 g (.11) (.35)   .77 g .77 g 4.14 g 233.43 September 30, 2005 .31 (.19) (.25)   .79 .79 2.96 384.39 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2009 0.16% September 30, 2008 0.13 September 30, 2007 0.10 September 30, 2006 0.06 September 30, 2005 0.04 c Amount represents less than $0.01 per share. d Total return assumes dividend reinvestment and does not reflect the effect of sales charges. e Includes amounts paid through expense offset arrangements (Note 2). f Portfolio turnover excludes dollar roll transactions. g Reflects a non-recurring accrual related to a reimbursement to the fund from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.02% of average net assets. h Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the funds portfolio, which amounted to $0.01 per share. i Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C and Millennium International Management, LLC, which amounted to less than $0.01 per share outstanding as of June 23, 2009. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.15% of average net assets as of September 30, 2009 (Note 2). The accompanying notes are an integral part of these financial statements. 36 37 Notes to financial statements 9/30/09 Note 1: Significant accounting policies Putnam American Government Income Fund (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks high current income, primarily through U.S. government securities, with preservation of capital as its secondary objective. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, November 16, 2009, have been evaluated in the preparation of the financial statements. A) Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the 38 counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on Purchased options contracts at period end are indicative of the volume of activity during the period. See Note 3 for the volume of Written options contracts activity for the period ended September 30, 2009. Outstanding contracts on Futures contracts at period end are indicative of the volume of activity during the period. G) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. For the year ended September 30, 2009, the transaction volume of total return swaps was minimal. H) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately 7,446,000,000 on Interest rate swap contracts for the year ended September 30, 2009. I) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $3,044,951 at September 30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At September 30, 2009, the fund had net liability position of $46,496,809 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $11,604,250. J) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose 39 of a commitment prior to settlement if Putnam Management deems it appropriate to do so. K) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. L) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. M) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At September 30, 2009, the fund had a capital loss carryover of $36,810,832 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss Carryover Expiration $20,799,992 September 30, 2014 8,466,469 September 30, 2015 7,544,371 September 30, 2017 N) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of unrealized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts, interest only securities and accrued interest expense. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended September 30, 2009, the fund reclassified $1,082,370 to decrease undistributed net investment income and $1,291 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $1,083,661. The tax basis components of distributable earnings and the federal tax cost as of September 30, 2009 were as follows: Unrealized appreciation $78,731,505 Unrealized depreciation (14,557,948) Net unrealized appreciation 64,173,557 Undistributed ordinary income 15,094,548 Capital loss carryforward (36,810,832) Cost for federal income tax purposes $769,141,869 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, and 0.38% thereafter. Putnam Management had agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. During the year ended September 30, 2009, the funds expenses were not reduced as a result of this limit. Putnam Management had further agreed to waive fees and reimburse expenses of the fund for the period from January 1, 2007 through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of a custom group of competitive funds selected by Lipper Inc. based on the size of the fund. The expense reimbursement is based on a comparison of the funds total expenses with the average operating expenses of the funds in this Lipper custom peer group for their respective 2006 and 2007 fiscal years, excluding 12b-1 fees and after adjustment for certain expense offset and brokerage/service arrangements that reduced expenses of the fund. During the year ended September 30, 2009, the funds expenses were reduced by $863,890 as a result of the lower of the limits specified above. Effective August 1, 2009 through July 31, 2010, Putnam Management has also contractually agreed to reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis (or from August 1, 2009 through the funds next fiscal year end, as applicable), to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period (or since August 1, 2009, as applicable). During the year ended September 30, 2009, the funds expenses were not reduced as a result of this limit. Putnam Management has contractually agreed, from August 1, 2009 through July 31, 2010, to limit the management fee for the fund to an annual 40 rate of 0.412% of the funds average net assets. During the year ended September 30, 2009, the funds expenses were reduced by $246,582 as a result of this limit. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $1,080,163 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF of $28,329,117 and is included in the Statement of assets and liabilities in Payable for investments purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable, which is included in the Statement of operations in Interest expense. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Prior to December 31, 2008, these services were provided by Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management. Putnam Investor Services, Inc. and Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the year ended September 30, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the year ended September 30, 2009, the funds expenses were reduced by $13,926 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $581, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the year ended September 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $43,696 and $313 from the sale of class A and class M shares, respectively, and received $19,926 and $1,187 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the year ended September 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received $17,809 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the year ended September 30, 2009, cost of purchases and proceeds from sales of U.S. government securities and agency obligations other than short-term investments aggregated $1,534,673,259 and $1,605,411,169, respectively. Written option transactions during the year ended September 30, 2009 are summarized as follows: Contract Premiums Amounts Received Written options outstanding at beginning of year 135,183,000 $4,907,951 Options opened 904,669,000 53,711,881 Options exercised   Options expired (46,246,000) (1,381,599) Options closed   Written options outstanding at end of year 993,606,000 $57,238,233 41 Note 4: Capital shares At September 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/09 Year ended 9/30/08 Class A Shares Amount Shares Amount Shares sold 10,306,073 $91,968,989 11,943,697 $109,690,585 Shares issued in connection with reinvestment of distributions 2,325,860 21,006,503 2,580,281 23,518,978 12,631,933 112,975,492 14,523,978 133,209,563 Shares repurchased (16,822,097) (151,794,499) (13,042,298) (119,274,932) Net increase (decrease) Year ended 9/30/09 Year ended 9/30/08 Class B Shares Amount Shares Amount Shares sold 893,723 $7,865,207 1,502,878 $13,758,161 Shares issued in connection with reinvestment of distributions 74,402 664,593 100,864 914,098 968,125 8,529,800 1,603,742 14,672,259 Shares repurchased (1,654,051) (14,759,217) (1,876,163) (17,104,441) Net decrease Year ended 9/30/09 Year ended 9/30/08 Class C Shares Amount Shares Amount Shares sold 1,010,120 $9,163,229 1,136,318 $10,463,265 Shares issued in connection with reinvestment of distributions 25,262 229,277 20,317 185,066 1,035,382 9,392,506 1,156,635 10,648,331 Shares repurchased (512,845) (4,512,731) (781,112) (7,166,924) Net increase Year ended 9/30/09 Year ended 9/30/08 Class M Shares Amount Shares Amount Shares sold 98,022 $874,225 104,127 $964,939 Shares issued in connection with reinvestment of distributions 9,044 82,066 9,530 87,315 107,066 956,291 113,657 1,052,254 Shares repurchased (108,338) (982,838) (95,602) (883,961) Net increase (decrease) Year ended 9/30/09 Year ended 9/30/08 Class R Shares Amount Shares Amount Shares sold 70,327 $645,803 202,467 $1,884,056 Shares issued in connection with reinvestment of distributions 2,017 18,519 2,979 27,455 72,344 664,322 205,446 1,911,511 Shares repurchased (33,684) (304,666) (178,682) (1,643,430) Net increase Year ended 9/30/09 Year ended 9/30/08 Class Y Shares Amount Shares Amount Shares sold 570,245 $5,152,570 1,225,702 $11,213,378 Shares issued in connection with reinvestment of distributions 76,162 676,692 95,583 869,663 646,407 5,829,262 1,321,285 12,083,041 Shares repurchased (2,156,004) (19,473,383) (446,362) (4,091,451) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of September 30, 2009: Market values of derivative instruments as of September 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and ASC 815 liabilities location Market value liabilities location Market value Interest rate contracts Receivables $164,973,730* Payables $194,905,238* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. 42 The following is a summary of realized and unrealized gains or losses of derivative instruments on the Statement of operations for the year ended September 30, 2009 (see Note 1): Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $ $ $173,848 $173,848 Interest rate contracts 3,900,456 10,342,072 26,557,175 40,799,703 Total Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $ $ $(850,212) $(850,212) Interest rate contracts 7,860,368 (21,007,386) (10,821,106) $(23,968,124) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $135,153 for the year ended September 30, 2009. During the year ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $149,191,380 and $46,902,548, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Other At their July 2009 meeting, the Board of Trustees approved a new management contract for the fund, which will be submitted to shareholders for approval at a meeting expected to be held in the fourth quarter of 2009. Under the proposed management contract, management fee breakpoints would be determined by reference to the assets of all of the open-end Putnam Funds, rather than only the assets of the fund. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 43 Federal tax information (unaudited) For the tax year ended September 30, 2009, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $28,081,590 of distributions paid as qualifying to be taxed as interest-related dividends. 44 About the Trustees Ravi Akhoury Born 1947, Trustee since 2009 Mr. Akhoury serves as Advisor to New York Life Insurance Company. He is also a Director of Jacob Ballas Capital India (a non-banking finance company focused on private equity advisory services) and is a member of its Compensation Committee. He also serves as a Trustee of American India Foundation and of the Rubin Museum. Previously, Mr. Akhoury was a Director and on the Compensation Committee of MaxIndia/New York Life Insurance Company in India. He was also Vice President and Investment Policy Committee Member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He has also served on the Board of Bharti Telecom (an Indian telecommunications company), serving as a member of its Audit and Compensation committees, and as a member of the Audit Committee on the Board of Thompson Press (a publishing company). From 1992 to 2007, he was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Mr. Akhoury graduated from the Indian Institute of Technology with a B.S. in Engineering and obtained an M.S. in Quantitative Methods from SUNY at Stony Brook. Jameson A. Baxter Born 1943, Trustee since 1994 and Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards), and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees of Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Born 1940, Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and the National Petroleum Council. He also serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He was a founding member of the law firm of Van Ness Feldman. Mr. Curtis served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the Securities and Exchange Commission. Robert J. Darretta Born 1946, Trustee since 2007 Mr. Darretta serves as Director of United-Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Born 1948, Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). 45 Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. John A. Hill Born 1942, Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 31 companies with annual revenues in excess of $15 billion, which employ over 100,000 people in 23 countries. Mr. Hill is a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he serves as Chairman and also chairs the Investment Committee. He is also a member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Born 1947, Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and M.Phil. from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Born 1938, Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation and of Centre College. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of the University of Notre Dame, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.A. from Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler Born 1949, Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New 46 Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a degree in Economics from Syracuse University. Robert E. Patterson Born 1945, Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of the Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Born 1951, Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisors, LLC (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School, a Trustee of Epiphany School, and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since July 2009 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, a member of Putnam Investments Executive Board of Directors, and President of the Putnam Funds. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. W. Thomas Stephens Born 1942, Trustee since 2009 Mr. Stephens retired as Chairman and Chief Executive Officer of Boise Cascade, L.L.C. (a paper, forest products and timberland assets company) in December 2008. Mr. Stephens is a Director of TransCanada Pipelines, Ltd. (an energy infrastructure company). From 1997 to 2008, Mr. Stephens served as a Trustee on the Board of the Putnam Funds, which he rejoined as a Trustee in 2009. Until 2004, Mr. Stephens was a Director of Xcel Energy Incorporated (a public utility company), Qwest Communications and Norske Canada, Inc. (a paper manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). He served as Chairman of Mail-Well until 2001 and as CEO of MacMillan-Bloedel, Ltd. (a forest products company) until 1999. Prior to 1996, Mr. Stephens was Chairman and Chief Executive Officer of Johns Manville Corporation. He holds B.S. and M.S. degrees from the University of Arkansas. Richard B. Worley Born 1945, Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. 47 Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2009, there were over 100 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 48 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Charles E. Porter (Born 1938) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Vice President Vice President, Senior Associate Executive Officer, Associate Treasurer, Since 2004 Treasurer and Assistant Clerk and Compliance Liaison Managing Director, Putnam Investments Since 2005 Since 1989 and Putnam Management Nancy E. Florek (Born 1957) Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Vice President, Assistant Clerk, Senior Vice President and Treasurer Vice President and Chief Legal Officer Assistant Treasurer and Proxy Manager Since 2004 Since 2004 Since 2005 Senior Managing Director, Putnam Steven D. Krichmar (Born 1958) Investments, Putnam Management and Vice President and Putnam Retail Management Principal Financial Officer Since 2002 Robert R. Leveille (Born 1969) Senior Managing Director, Vice President and Putnam Investments Chief Compliance Officer Sin ce 2007 Janet C. Smith (Born 1965) Managing Director, Putnam Investments, Vice President, Principal Accounting Putnam Management, and Putnam Officer and Assistant Treasurer Retail Management Since 2007 Managing Director, Putnam Investments Mark C. Trenchard (Born 1962) and Putnam Management Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments Since 2007 Managing Director, Putnam Investments Judith Cohen (Born 1945) Vice President, Beth S. Mazor (Born 1958) Clerk and Assistant Treasurer Vice President Since 1993 Since 2002 Managing Director, Putnam Investments The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 49 The Putnam Family of Funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International New Opportunities Fund* New Opportunities Fund Small Cap Growth Fund* Vista Fund Voyager Fund Blend Asia Pacific Equity Fund* Capital Opportunities Fund* Capital Spectrum Fund Emerging Markets Equity Fund* Equity Spectrum Fund Europe Equity Fund* Global Equity Fund* International Capital Opportunities Fund* International Equity Fund* Investors Fund Research Fund Value Convertible Income-Growth Trust Equity Income Fund The George Putnam Fund of Boston The Putnam Fund for Growth and Income International Growth and Income Fund* Mid Cap Value Fund Small Cap Value Fund* Income American Government Income Fund Diversified Income Trust Floating Rate Income Fund Global Income Trust* High Yield Advantage Fund* High Yield Trust* Income Fund Money Market Fund U.S. Government Income Trust Tax-free income AMT-Free Municipal Fund Tax Exempt Income Fund Tax Exempt Money Market Fund Tax-Free High Yield Fund State tax-free income funds: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania Absolute Return Absolute Return 100 Fund Absolute Return 300 Fund Absolute Return 500 Fund Absolute Return 700 Fund Global Sector* Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund** Global Industrials Fund Global Natural Resources Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset allocation Income Strategies Fund Putnam Asset Allocation Funds  three investment portfolios that spread your money across a variety of stocks, bonds, and money market investments. The three portfolios: Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Putnam RetirementReady® Putnam RetirementReady Funds  10 investment portfolios that offer diversification among stocks, bonds, and money market instruments and adjust to become more conservative over time based on a target date for withdrawing assets. The 10 funds: Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2010 Fund Putnam RetirementReady Maturity Fund * A 1% redemption fee on total assets redeemed or exchanged within 90 days of purchase may be imposed for all share classes of these funds.  An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund.  A 1% redemption fee on total assets redeemed or exchanged within 30 days of purchase may be imposed for all share classes of these funds. ** Prior to January 2, 2009, the fund was known as Putnam Health Sciences Trust.   Prior to January 2, 2009, the fund was known as Putnam Utilities Growth and Income Fund. With the exception of money market funds, a 1% redemption fee may be applied to shares exchanged or sold within 7 days of purchase (90 days, for certain funds). Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 50 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 51 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Officers Judith Cohen Putnam Investment Robert L. Reynolds Vice President, Clerk and Management, LLC President Assistant Treasurer One Post Office Square Boston, MA 02109 Charles E. Porter Wanda M. McManus Executive Vice President, Principal Vice President, Senior Associate Treasurer Marketing Services Executive Officer, Associate Treasurer and Assistant Clerk Putnam Retail Management and Compliance Liaison One Post Office Square Nancy E. Florek Boston, MA 02109 Jonathan S. Horwitz Vice President, Assistant Clerk, Senior Vice President and Treasurer Assistant Treasurer and Proxy Manager Custodian State Street Bank and Trust Company Steven D. Krichmar Vice President and Principal Legal Counsel Financial Officer Ropes & Gray LLP Janet C. Smith Independent Registered Public Vice President, Principal Accounting Accounting Firm Officer and Assistant Treasurer PricewaterhouseCoopers LLP Susan G. Malloy Trustees Vice President and Assistant Treasurer John A. Hill, Chairman Jameson A. Baxter, Vice Chairman Beth S. Mazor Ravi Akhoury Vice President Charles B. Curtis Robert J. Darretta James P. Pappas Myra R. Drucker Vice President Paul L. Joskow Elizabeth T. Kennan Francis J. McNamara, III Kenneth R. Leibler Vice President and Chief Legal Officer Robert E. Patterson George Putnam, III Robert R. Leveille Robert L. Reynolds Vice President and Chief W. Thomas Stephens Compliance Officer Richard B. Worley Mark C. Trenchard Vice President and BSA Compliance Officer This report is for the information of shareholders of Putnam American Government Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 52 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Mr. Stephens qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees September 30, 2009 $115,281 $ $5,112 $1,266* September 30, 2008 $123,407 $ $6,126 $196* * Includes fees of $1,266 and $196 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended September 30, 2009 and September 30, 2008, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended September 30, 2009 and September 30, 2008, the funds independent auditor billed aggregate non-audit fees in the amounts of $527,263 and $ 84,561 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to procedures necessitated by regulatory and litigation matters. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees September 30, $ - $ 485,847 $ - $ - September 30, 2008 $ - $ 15,000 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of theregistrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 25, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 25, 2009
